 



Exhibit 10.1
EXECUTION VERSION
Published CUSIP Number: 86164DAA0
$300,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
STONE ENERGY CORPORATION
as Borrower,
THE FINANCIAL INSTITUTIONS
NAMED IN THIS CREDIT AGREEMENT
as Banks,
BANK OF AMERICA, N.A.
as Administrative Agent,
BNP PARIBAS, JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
AND
WHITNEY NATIONAL BANK
as Co-Syndication Agents,
NATIXIS AND THE ROYAL BANK OF SCOTLAND plc
as Co-Documentation Agents, and
BANC OF AMERICA SECURITIES LLC
as sole Lead Arranger and Bookrunner
November 1, 2007

 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.1. Certain Defined Terms
    1  
 
       
Section 1.2. Computation of Time Periods
    16  
 
       
Section 1.3. Accounting Terms; Changes in GAAP
    16  
 
       
Section 1.4. Types of Advances
    17  
 
       
Section 1.5. Miscellaneous
    17  
 
       
ARTICLE II CREDIT FACILITIES
    17  
 
       
Section 2.1. Commitment for Advances
    17  
 
       
Section 2.2. Borrowing Base
    18  
 
       
Section 2.3. Method of Borrowing
    19  
 
       
Section 2.4. Prepayment of Advances
    21  
 
       
Section 2.5. Repayment of Advances
    23  
 
       
Section 2.6. Letters of Credit
    23  
 
       
Section 2.7. Fees
    28  
 
       
Section 2.8. Interest
    28  
 
       
Section 2.9. Payments and Computations
    30  
 
       
Section 2.10. Sharing of Payments, Etc
    31  
 
       
Section 2.11. Breakage Costs
    31  
 
       
Section 2.12. Increased Costs
    32  
 
       
Section 2.13. Taxes
    33  
 
       
ARTICLE III CONDITIONS OF LENDING
    35  
 
       
Section 3.1. Initial Conditions Precedent to Borrowings
    35  
 
       
Section 3.2. Conditions Precedent to All Borrowings
    37  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    38  
 
       
Section 4.1. Corporate Existence; Subsidiaries
    38  
 
       
Section 4.2. Corporate Power
    38  
 
       
Section 4.3. Authorization and Approvals
    38  
 
       
Section 4.4. Enforceable Obligations
    39  
 
       
Section 4.5. Financial Statements
    39  
 
       
Section 4.6. True and Complete Disclosure
    39  
 
       
Section 4.7. Litigation
    39  
 
       
Section 4.8. Use of Proceeds
    40  
 
       
Section 4.9. Investment Company Act
    40  

 



--------------------------------------------------------------------------------



 



         
Section 4.10. [Reserved]
    44  
 
       
Section 4.11. Taxes
    44  
 
       
Section 4.12. Pension Plans
    44  
 
       
Section 4.13. Condition of Property; Casualties
    45  
 
       
Section 4.14. No Burdensome Restrictions; No Defaults
    45  
 
       
Section 4.15. Environmental Condition
    45  
 
       
Section 4.16. Permits, Licenses, Etc.
    46  
 
       
Section 4.17. Gas Contracts
    46  
 
       
Section 4.18. Title to Properties, Liens, Leases, Etc.
    47  
 
       
Section 4.19. Mineral Interests
    47  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    48  
 
       
Section 5.1. Compliance with Laws, Etc.
    48  
 
       
Section 5.2. Maintenance of Insurance
    48  
 
       
Section 5.3. Preservation of Corporate Existence, Etc.
    49  
 
       
Section 5.4. Payment of Taxes, Etc.
    50  
 
       
Section 5.5. Visitation Rights
    50  
 
       
Section 5.6. Reporting Requirements
    50  
 
       
Section 5.7. Maintenance of Property
    54  
 
       
Section 5.8. New Subsidiaries
    54  
 
       
Section 5.9. Maintenance of Books and Records
    55  
 
       
Section 5.10. Use of Proceeds
    55  
 
       
Section 5.11. Agreement to Mortgage; Further Assurances
    55  
 
       
Section 5.12. Title Information and Cure
    56  
 
       
Section 5.13. Post Closing Requirements
    57  
 
       
ARTICLE VI NEGATIVE COVENANTS
    57  
 
       
Section 6.1. Liens, Etc.
    57  
 
       
Section 6.2. Debts, Guaranties, and Other Obligations
    59  
 
       
Section 6.3. Agreements Restricting Liens and Distributions
    59  
 
       
Section 6.4. Merger or Consolidation; Asset Sales
    59  
 
       
Section 6.5. Restricted Payments
    60  
 
       
Section 6.6. Investments
    60  
 
       
Section 6.7. Limitation on Speculative Hedging
    61  
 
       
Section 6.8. Affiliate Transactions
    61  

-2-



--------------------------------------------------------------------------------



 



         
Section 6.9. Compliance with ERISA
    61  
 
       
Section 6.10. Maintenance of Ownership of Subsidiaries
    62  
 
       
Section 6.11. Sale-and-Leaseback
    62  
 
       
Section 6.12. Change of Business
    62  
 
       
Section 6.13. Debt to EBITDA Ratio
    62  
 
       
Section 6.14. Interest Coverage Ratio
    62  
 
       
Section 6.15. Subordinated Debt
    62  
 
       
ARTICLE VII REMEDIES
    62  
 
       
Section 7.1. Events of Default
    62  
 
       
Section 7.2. Optional Acceleration of Maturity
    65  
 
       
Section 7.3. Automatic Acceleration of Maturity
    65  
 
       
Section 7.4. Right of Set-off
    66  
 
       
Section 7.5. Actions Under Credit Documents
    66  
 
       
Section 7.6. Non-exclusivity of Remedies
    66  
 
       
Section 7.7. Application of Funds
    66  
 
       
ARTICLE VIII THE AGENT AND THE ISSUING BANK
    67  
 
       
Section 8.1. Appointment and Authorization of Agent
    67  
 
       
Section 8.2. Rights as a Bank
    68  
 
       
Section 8.3. Exculpatory Provisions
    68  
 
       
Section 8.4. Reliance By Agent
    69  
 
       
Section 8.5. Delegation of Duties
    69  
 
       
Section 8.6. Resignation of Agent
    69  
 
       
Section 8.7. Non-Reliance on Agent and Other Banks
    70  
 
       
Section 8.8. No Other Duties, Etc.
    70  
 
       
Section 8.9. Agent May File Proofs of Claim
    70  
 
       
Section 8.10. Collateral and Guaranty Matters
    71  
 
       
Section 8.11. Indemnification of Agent
    72  
 
       
ARTICLE IX MISCELLANEOUS
    72  
 
       
Section 9.1. Amendments, Etc.
    72  
 
       
Section 9.2. Notices, Etc.
    73  
 
       
Section 9.3. No Waiver; Remedies
    75  
 
       
Section 9.4. Costs and Expenses
    75  
 
       
Section 9.5. Binding Effect
    75  

-3-



--------------------------------------------------------------------------------



 



         
Section 9.6. Bank Assignments and Participations
    75  
 
       
Section 9.7. Indemnification
    79  
 
       
Section 9.8. USA Patriot Act Notice
    80  
 
       
Section 9.9. No Advisory or Fiduciary Responsibility
    80  
 
       
Section 9.10. Execution in Counterparts
    81  
 
       
Section 9.11. Survival of Representations, Etc.
    81  
 
       
Section 9.12. Severability
    81  
 
       
Section 9.13. Business Loans
    81  
 
       
Section 9.14. Amendment and Restatement
    82  
 
       
Section 9.15. Governing Law
    82  
 
       
Section 9.16. Waiver of Punitive Damages, Jury Trial, Etc.
    82  
 
       
Section 9.17. Treatment of Certain Information; Confidentiality
    84  
 
       
Section 9.18. Release of Texas Deed of Trust
    84  

-4-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This Amended and Restated Credit Agreement dated as of November 1, 2007 is
among Stone Energy Corporation, a Delaware corporation, the Banks (as defined
below), and Bank of America, N.A., as administrative agent for the Banks.
     The Borrower, the Banks, and the Agent agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “2001 Indenture” means the Indenture dated as of December 5, 2001 between
the Borrower and JP Morgan Chase, as Trustee, relating to the issuance of
$200 million of 8.25% unsecured senior subordinated notes due 2011.
     “2004 Indenture” means the Indenture dated as of December 15, 2004 between
the Borrower and JPMorgan Chase Bank, N.A., as Trustee, relating to the issuance
of up to $200 million of unsecured senior subordinated notes.
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Agent for the benefit of the Agent and the Banks,
(b) with respect to Property that is not Borrowing Base Assets, is the only Lien
on such Property other than Permitted Liens, and which is superior to all Liens
or rights of any other Person in such Property encumbered thereby except for
such Permitted Liens, (c) with respect to Borrowing Base Assets, is the only
Lien on such Property other than Permitted Borrowing Base Liens, and which is
superior to all Liens or rights of any other Person in such Property encumbered
thereby except for such Permitted Borrowing Base Liens, (d) secures the
Obligations, and (e) is perfected and enforceable.
     “Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Base Rate in effect on such day and
(b) the Federal Funds Rate in effect on such day plus 0.50%.
     “Advance” means any advance by a Bank to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract, or otherwise.

-5-



--------------------------------------------------------------------------------



 



     “Agent” means Bank of America, in its capacity as an administrative agent
pursuant to Article VIII, and any successor administrative agent pursuant to
Section 8.9.
     “Agent-Related Persons” means the Agent, together with its Affiliates
(including, in the case of Bank of America, in its capacity as the Agent, Banc
of America Securities LLC), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
     “Agent’s Fee Letter” has the meaning specified in Section 2.7(b).
     “Agreement” means this Amended and Restated Credit Agreement, as the same
may be amended, supplemented, and otherwise modified from time to time.
     “Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, for any day, the following percentages based
upon the ratio of (a) the aggregate outstanding amount of Advances plus the
Letter of Credit Exposure to (b) the Borrowing Base as of such day:

                          Ratio of (Advances + Letter of             Credit
Exposure) to (Borrowing   Applicable Margin for   Applicable Margin for        
Applicable Margin for Base)   Base Rate Advances      Eurodollar Rate Advances  
Commitment Fees      
Less than .30
    0.000 %     1.250 %     0.300 %
Greater than or equal to .30 but less than .60
    0.000 %     1.375 %     0.375 %
Greater than or equal to .60 but less than .90
    0.000 %     1.500 %     0.375 %
Greater than or equal to .90
    0.000 %     1.750 %     0.500 %

     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole bookrunner.
     “Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of inventory or used, obsolete, worn-out, or surplus equipment,
all in the ordinary course of business, (ii) sales, transfers and other
dispositions of accounts receivable in connection with the compromise,
settlement, or collection thereof in the ordinary course of business, and
(iii) any disposition of property or assets or issuance of equity interests by
Borrower or any domestic Subsidiary to any Credit Party.

-6-



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Bank and an Eligible Assignee, and accepted by the Agent, in substantially
the form of the attached Exhibit A.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Banks” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Section 9.6.
     “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Bank of America as its prime rate, whether or not the Borrower has notice
thereof.
     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.8(a).
     “Borrower” means Stone Energy Corporation, a Delaware corporation.
     “Borrower Materials” has the meaning set forth in Section 5.6(o).
     “Borrowing” means, subject to Sections 2.3(c)(ii) and 2.4(b)(v), a
borrowing consisting of simultaneous Advances of the same Type made by each Bank
pursuant to Section 2.3(a), continued by each Bank pursuant to Section 2.3(b),
or Converted by each Bank to Advances of a different Type pursuant to
Section 2.3(b).
     “Borrowing Base” means, for any date of its determination by the Majority
Banks or all of the Banks, as the case may be, in accordance with Section 2.2.
     “Borrowing Base Assets” means, at any time, any assets that are given value
in the most recently determined Borrowing Base.
     “Borrowing Base Deficiency” has the meaning given to such term in Section
2.4(b)(i).
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on by banks in
the London interbank market.
     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged to the Agent for the ratable benefit of the Banks containing
cash deposited pursuant to Sections 2.4(b) or (c), 7.2(b), or 7.3(b) to be
maintained at the Agent’s office in accordance with Section 2.6(g) and bear
interest or be invested in the Agent’s reasonable discretion.

-7-



--------------------------------------------------------------------------------



 



     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended, state and local
analogs, and all rules and regulations and requirements thereunder in each case
as now or hereafter in effect.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” has the meaning specified in the Security Documents.
     “Commitment” means, for any Bank, the amount set opposite such Bank’s name
on Annex 1 as its Commitment, or if such Bank has entered into any Assignment
and Acceptance, as set forth for such Bank as its Commitment in the Register
maintained by the Agent pursuant to Section 9.6(c), as such amount may be
reduced or terminated pursuant to Article VII.
     “Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
     “Consents” means the Consent and Agreements made by the counterparties to
the applicable Mortgaged Contracts in favor of the Agent, including any such
Consent and Agreements delivered from time to time in accordance with
Section 5.11, in each case, as the same may be amended, supplemented, or
otherwise modified from time to time.
     “Controlled Group” means all members of a controlled group of corporations
and all trades (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.3(b).
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Documents, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.
     “Credit Parties” means the Borrower and each Guarantor.
     “Debt,” for any Person, means without duplication:
     (a) indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
property or services;
     (d) obligations of such Person as lessee under Capital Leases;

-8-



--------------------------------------------------------------------------------



 



     (e) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above;
     (f) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (e) secured by any Lien on or in respect of any Property of
such Person; and
     (g) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.
     “Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Bank” means any Bank that (a) has failed to fund any portion of
the Advances, participations in Letter of Credit Obligations required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Agent or any other
Bank any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.
     “Dollar Equivalent” means for all purposes of this Agreement, the
equivalent in another currency of an amount in Dollars to be determined by
reference to the rate of exchange quoted by Bank of America at 10:00 a.m.
(Dallas, Texas time) on the date of determination, for the spot purchase in the
foreign exchange market of such amount of Dollars with such other currency.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Domestic Lending Office” opposite its name on Annex
1 or such other office of such Bank as such Bank may from time to time specify
to the Borrower and the Agent.
     “EBITDA” means, with respect to any Person and for any period of its
determination, the consolidated Net Income of such Person for such period, plus
the consolidated interest expense, income taxes, depreciation, depletion, and
amortization of such Person for such period. If any acquisition or disposition
of assets permitted to be made under this Agreement (other than non-material
acquisitions in the ordinary course of business or non-material dispositions in
the ordinary course of business) occurs during such period of determination,
EBITDA for such period shall be calculated on a pro forma basis to give effect
to such acquisition or disposition as if each such acquisition or disposition
had been consummated on the first day of such period.

-9-



--------------------------------------------------------------------------------



 



     “Effective Date” means the date on which each of the conditions precedent
in Section 3.1 have been met or waived.
     “Eligible Assignee” means (i) any Fund, and (ii) any commercial bank, in
each case organized under the laws of any country which is a member of the
Organization for Economic Cooperation and Development and having primary capital
(or its equivalent) of not less than $250,000,000 (or its Dollar Equivalent) and
approved by (a) the Agent in its sole discretion and (b) if no Default or Event
of Default exists, the Borrower, which approval by the Borrower will not be
unreasonably withheld.
     “Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. § 9601(8) (1988).
     “Environmental Claim” means any third party or Governmental Authority
action, lawsuit, claim, demand, regulatory action or proceeding, order, decree,
consent agreement or notice of potential or actual responsibility or violation
(including claims or proceedings under the Occupational Safety and Health Act or
similar laws or requirements, to the extent relating to occupational safety or
exposure to Hazardous Substances) which seeks to impose liability under any
Environmental Law.
     “Environmental Law” means all Legal Requirements, including common law,
arising from, relating to, or in connection with the Environment or natural
resources, including without limitation CERCLA, or relating to (a) pollution,
contamination, injury, destruction, loss, protection, cleanup, reclamation or
restoration of the air, surface water, groundwater, land surface or subsurface
strata, or other natural resources; (b) solid, gaseous or liquid waste
generation, treatment, processing, recycling, reclamation, cleanup, storage,
disposal or transportation; (c) exposure to pollutants, contaminants, Hazardous
Substances, or Hazardous Wastes; (d) the safety or health of employees, to the
extent relating to occupational safety or exposure to Hazardous Substances; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of Hazardous Substances or Hazardous Wastes.
     “Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.
     “Eurodollar Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurodollar Lending Office” opposite its name on
Annex 1 (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Advance, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA

-10-



--------------------------------------------------------------------------------



 



LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Advance being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.8(b).
     “Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Bank
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 7.1.
     “Existing Credit Agreement” means the Credit Agreement dated as of
April 30, 2004 among the Borrower, the lenders party thereto, and Bank of
America, as administrative agent.
     “Existing Letters of Credit” means the letters of credit outstanding on the
date of this Agreement, issued by the Issuing Bank for the account of the
Borrower or its Subsidiaries, which are described on Schedule 2.6(h).
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

-11-



--------------------------------------------------------------------------------



 



     “Financial Statements” means the balance sheet and statements of
operations, stockholders’ equity and cash flow dated December 31, 2006 referred
to in Section 4.5, copies of which have been delivered to the Agent and the
Banks.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Foreign Bank” has the meaning set forth in Section 2.13(d).
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.3.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
any Bank, the Borrower, or the Borrower’s Subsidiaries or any of their
respective Properties.
     “Guaranties” means each Guaranty in favor of the Agent for the ratable
benefit of the Banks in the form of the attached Exhibit C executed on the date
hereof or as required by Section 5.8, as the same may be amended, supplemented,
or otherwise modified from time to time.
     “Guarantors” means each Material Subsidiary of the Borrower which has
executed a Guaranty on the date hereof or as required by Section 5.8.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated as pollutants or contaminants under any other
Environmental Law, including without limitation petroleum or petroleum products,
materials exhibiting radioactivity in excess of background concentrations, and
medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith, and
all products, by-products and all other substances derived therefrom or the
processing thereof, and all other minerals and substances, including sulphur,
lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon dioxide,
helium, and any and all other minerals, ores, or substances of value, and the
products and proceeds therefrom, including all gas resulting from the in-situ
combustion of coal or lignite.
     “Indemnified Liabilities” has the meaning set forth in Section 9.7.
     “Information” has the meaning set forth in Section 9.17.

-12-



--------------------------------------------------------------------------------



 



     “Insurance Certificate” shall mean a “Certificate of Insurance” issued by
an insurance broker on the form ACORD-25 or its substantial equivalent, in form
reasonably satisfactory to Agent.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Base Rate Advance into such an Advance and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.3 and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.3. The duration of each such Interest Period
shall be one, two, three, or six months, or such longer period approved by the
Agent and the Banks, in each case as the Borrower may, upon notice received by
the Agent not later than 10:00 a.m. (Dallas, Texas time) on, the third Business
Day prior to the first day of such Interest Period select; provided, however,
that:
     (a) the Borrower may not select any Interest Period for any Advance which
ends after the Maturity Date;
     (b) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
     “Issuing Bank” means Bank of America and any successor issuing bank
pursuant to Section 8.9.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations U and X.
     “Letter of Credit” means, individually, any standby letter of credit issued
by the Issuing Bank which is subject to this Agreement, including the Existing
Letters of Credit, and “Letters of Credit” means all such letters of credit
collectively.
     “Letter of Credit Application” means the Issuing Bank’s standard form
letter of credit application for either a commercial or standby letter of
credit, as the case may be, which has been executed by the Borrower and accepted
by the Issuing Bank in connection with the issuance of a Letter of Credit, which
form or forms as of the date of this Agreement are in the form of the

-13-



--------------------------------------------------------------------------------



 



attached Exhibit G, as the same may be amended, supplemented, and otherwise
modified from time to time.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time,
plus (b) the aggregate unpaid amount of all Reimbursement Obligations at such
time.
     “Letter of Credit Fees” has the meaning given such term in
Section 2.7(d)(i).
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including, without limitation, the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease, or other title retention agreement).
     “Liquid Investments” means:
     (a) debt securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof, with
maturities of no more than two years from the date of acquisition;
     (b) commercial paper of a domestic issuer rated at the date of acquisition
not less than P1 by Moody’s Investor Service, Inc., or A1 by Standard & Poor’s
Corporation;
     (c) certificates of deposit, demand deposits, Eurodollar time deposits,
overnight bank deposits, and bankers’ acceptances, with maturities of no more
than two years from the date of acquisition, issued by any Bank or any bank or
trust company organized under the laws of the United States or any state thereof
whose deposits are insured by the Federal Deposit Insurance Corporation, and
having capital and surplus aggregating at least $100,000,000;
     (d) corporate bonds, mortgaged-backed securities, and municipal bonds of a
domestic issuer rated at the date of acquisition Aaa by Moody’s Investor
Service, Inc., or AAA by Standard & Poor’s Corporation, with maturities of no
more than two years from the date of acquisition;
     (e) repurchase agreements secured by debt securities of the type described
in part (a) above, the market value of which, including accrued interest, is not
less than 100% of the amount of the repurchase agreement, with maturities of no
more than two years from the date of acquisition, issued by or acquired from or
through any Bank or any bank or trust company organized under the laws of the
United States or any state thereof and having capital and surplus aggregating at
least $100,000,000; and

-14-



--------------------------------------------------------------------------------



 



     (f) money market funds;
provided that (i) investments in any one issuer, excluding the United States
government or any agency or instrumentality thereof, shall not exceed 20% of
total fixed-income Liquid Investments based on market value at the time of
acquisition, (ii) fixed-income holdings shall not exceed 5% of all Investments
at any time, and (iii) certificates of deposit, commercial paper, corporate
bonds, mortgaged-backed securities, or municipal bonds issued by any one issuer
shall not exceed 5% of all Liquid Investments at any time.
     “Majority Banks” means, at any time and except as provided in the last
sentence of this definition, Banks holding at least 66-2/3% of the then
aggregate unpaid principal amount of the Notes held by the Banks and the Letter
of Credit Exposure of the Banks at such time, but in no event less than two
Banks at any time when there are three or more Banks; provided that if no such
principal amount or Letter of Credit Exposure is then outstanding, “Majority
Banks” shall mean Banks having at least 66-2/3% of the aggregate amount of the
Commitments at such time, but in no event less than two Banks at any time when
there are three or more Banks; and provided further that the Commitment of, and
the portion of the aggregate unpaid principal amount of the Notes and Letter of
Credit Exposure held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Majority Banks. For any
redetermination of the Borrowing Base under Section 2.2 which would increase the
Borrowing Base, “66-2/3%” in the foregoing sentence shall be “90%”.
     “Material Adverse Change” means (a) a material adverse change in the
business, financial condition, or results of operations of the Borrower and its
Subsidiaries taken as a whole, or (b) the occurrence and continuance of any
event or circumstance which could reasonably be expected (i) to have a material
adverse effect on the Borrower’s or any Guarantor’s ability to perform its
obligations under this Agreement, any Note, any Guaranty, or any other Credit
Document, (ii) to materially impair the rights and remedies of the Agent or any
Bank under any Credit Document, or (iii) to have a materially adverse effect
upon the legality, validity, or binding effect, or enforceability against the
Borrower or any Guarantor of, any Credit Document to which it is party.
     “Material Subsidiary” means, as of any date of its determination, a
Subsidiary of the Borrower (a) with assets constituting 5% or more of the
Borrower’s consolidated assets on such date, (b) that contributed more than 5%
of the Borrower’s consolidated EBITDA for the four-quarter period ending on or
before such date, (c) that owns any Borrowing Base Assets, (d) that has
guaranteed any Debt of any Credit Party, or (e) the Borrower has designated to
be Material Subsidiary.
     “Maturity Date” means the earlier of (a) July 1, 2011 and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(b) or
Article VII.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law.
     “Mortgage Amendment” means the Act of First Amendment to Mortgage,
Assignment of Production, Security Agreement, Fixture Filing and Financing
Statement dated as of November 1, 2007 and governed by Louisiana law.

-15-



--------------------------------------------------------------------------------



 



     “Mortgaged Contracts” means the contracts of the Borrower and the
Guarantors related to the Mortgaged Properties.
     “Mortgaged Properties” means the Oil and Gas Properties of the Borrower and
the Guarantors that are subject to the Mortgages.
     “Mortgaged Property Value” means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable engineering report, discounted at the
stated per annum rate utilized in such report. For the avoidance of doubt, the
methodology utilized to calculate the Mortgaged Property Value shall be the same
methodology utilized to calculate the Oil and Gas Property Value for all
purposes of this Agreement.
     “Mortgages” means (i) the Act of Mortgage, Assignment of Production,
Security Agreement, Fixture Filing, and Financing Statement dated as of March 1,
2006, made by the Borrower in favor of the Agent for the benefit of the holders
of the Obligations, and governed by Louisiana law, and (ii)  any other mortgage
or deed of trust executed by the Borrower or any Guarantor in favor of the Agent
for the benefit of the holders of the Obligations, in each case, as the same may
be amended, supplemented, or otherwise modified from time to time (including
without limitation by the Mortgage Amendment).
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” means, with respect to any transaction or event, an
amount equal to the cash proceeds received by any Credit Party from or in
respect of such transaction or event (including proceeds of any non-cash
proceeds of such transaction), less (i) any out-of-pocket expenses paid to a
Person that are reasonably incurred by such Credit Party in connection therewith
and (ii) in the case of an Asset Disposition, the amount of any Debt secured by
a Lien on the related asset and discharged from the proceeds of such Asset
Disposition and any taxes paid or reasonably estimated by the applicable Credit
Party to be payable by such Person in respect of such Asset Disposition
(provided, that if the actual amount of taxes paid is less than the estimated
amount, the difference shall immediately constitute Net Cash Proceeds).
     “Net Income” means, for any Person and for any period of its determination,
the net income of such Person determined in accordance with GAAP, excluding,
without duplication, the non-cash impact of (a) impairments, (b) full cost
ceiling test write downs, (c) gains or losses on sale of property,
(d) extraordinary items, and (e) accretion expense (in accordance with SFAS No.
143).
     “Net Interest Expense” means, for any Person for any period (a) interest
expense of such Person for such period minus (b) interest income of such Person
for such period, in each case determined in accordance with GAAP consistently
applied.
     “Net Worth” means, for any Person that is a corporation and as of any date
of its determination, the consolidated total assets of such Person less the
total liabilities of such Person, determined in accordance with GAAP
consistently applied.

-16-



--------------------------------------------------------------------------------



 



     “Note” means a promissory note of the Borrower payable to the order of any
Bank, in substantially the form of the attached Exhibit D, evidencing
indebtedness of the Borrower to such Bank resulting from Advances owing to such
Bank.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit E signed by a Responsible Officer of the Borrower.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.
     “Obligations” means all (a) principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Guarantor to
the Agent, the Issuing Bank, or the Banks under the Credit Documents and (b) all
debts, liabilities, obligations of the Borrower or any Guarantor under any
Specified Swap Contract, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor of any proceeding
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that any release of Collateral or Guarantors pursuant to this Agreement shall
not require the consent of the holders of Obligations under Specified Swap
Contracts.
     “Oil and Gas Properties” means fee, leasehold or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases with respect to Properties situated in the United States or offshore from
any state of the United States, including overriding royalty and royalty
interests, leasehold estate interests, net profits interests, production payment
interests and mineral fee interests, together with contracts executed in
connection therewith and incidental rights belonging thereto.
     “Oil and Gas Property Value” means, as of any date of its determination,
the aggregate present value of the future net income with respect to the Oil and
Gas Properties of the Borrower and the Guarantors as set forth in the applicable
engineering report, discounted at the stated per annum rate utilized in such
report.
     “Oil and Gas Reserve Report” means each engineering report covering the
Borrower’s consolidated Oil and Gas Properties provided to the Agent pursuant to
Section 5.6(c).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Participant” has the meaning given to such term in Section 9.6(d).
     “Permitted Borrowing Base Liens” means Permitted Liens of the type
described in clauses (a) and (d)-(i) (inclusive) of Section 6.1.
     “Permitted Liens” means the Liens permitted to exist pursuant to
Section 6.1.

-17-



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof
or any trustee, receiver, custodian or similar official.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
     “Platform” has the meaning specified in Section 5.6(o).
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Property Proceeds” means (i) the aggregate insurance proceeds received
under any property or physical damage insurance policy in connection with one or
more related events or (ii) any award or other compensation with respect to any
eminent domain, condemnation of property or similar proceedings (or any transfer
or disposition of property in lieu of condemnation).
     “Pro Rata Share” means, with respect to any Bank, either (a) the ratio
(expressed as a percentage) of such Bank’s Commitments at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances and Letter of Credit Exposure at such time to the aggregate
outstanding Advances and Letter of Credit Exposure of all the Banks at such
time.
     “Proved Mineral Interests” means, collectively, proved developed producing
reserves, proved developed non-producing reserves, and proved undeveloped
reserves.
     “Public Bank” has the meaning set forth in Section 5.6(o).
     “Register” has the meaning set forth in paragraph (c) of Section 9.6.
     “Regulations U and X” mean Regulations U and X of the Federal Reserve
Board, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.6(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.

-18-



--------------------------------------------------------------------------------



 



     “Response” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.
     “Responsible Officer” means, with respect to any Person, such Person’s
Chief Executive Officer, President, Chief Financial Officer, Chief Accounting
Officer, and Vice Presidents.
     “Restricted Payment” means, with respect to any Person, any dividends or
other distributions (in cash, property, or otherwise) on, or any payment for the
purchase, redemption, or other acquisition of, any shares of any capital stock
of such Person, other than dividends payable in such Person’s stock.
     “Security Agreement” means each Security Agreement in favor of the Agent
for the ratable benefit of the Banks in the form of the attached Exhibit H, and
any supplement or joinder thereto, executed on the date hereof or as required by
Section 5.8, as the same may be amended, supplemented, or otherwise modified
from time to time.
     “Security Documents” means the Mortgages, the Security Agreements, the
Consents, and each of the other agreements, instruments, or documents that
creates or purports to create, or to consent to the creation of, a Lien in favor
of the Agent for the benefit of the Agent and the Banks.
     “Specified Swap Contract” means any Swap Contract entered into between any
Credit Party and any Bank or Affiliate of any Bank. The status of any Swap
Contract as a Specified Swap Contract shall not create in favor of such Bank or
Affiliate any rights in connection with the management or release of any
Collateral or of the obligations of any Credit Party under any Security
Document.
     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding capital stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time capital stock or other ownership interests of any other
class or classes of such corporation or other entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

-19-



--------------------------------------------------------------------------------



 



International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case,
expressly including any such transactions in which a Person hedges the price to
be received by it for future production from the Oil and Gas Properties.
     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Texas Deed of Trust” means that certain Deed of Trust, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Production dated as of
March 1, 2006, made by the Borrower in favor of PRLAP, Inc. as trustee for the
benefit of the Agent, for the benefit of the holders of the Obligations, and
governed by Texas law.
     “Type” has the meaning set forth in Section 1.4.
     “Voting Securities” means with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency).
     Section 1.2. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.3. Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.
     (b) Unless otherwise indicated, all financial statements of the Borrower,
all calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the consolidated accounts of the Borrower and
its Subsidiaries in accordance with GAAP (or in compliance with the regulations
promulgated by the United States Securities and Exchange Commission regarding
financial reporting) and consistent with the principles applied in preparing the
Financial Statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Banks shall so request, the
Agent, the Banks and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof

-20-



--------------------------------------------------------------------------------



 



in light of such change in GAAP (subject to the approval of the Majority Banks);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     Section 1.4. Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Base Rate Advance.
     Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.
ARTICLE II
CREDIT FACILITIES
     Section 2.1. Commitment for Advances.
     (a) Advances. Each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Maturity Date in an aggregate outstanding amount up to but not to exceed an
amount equal to (i) the lesser of such Bank’s Commitment or such Bank’s Pro Rata
Share of the Borrowing Base less (ii) such Bank’s Pro Rata Share of the Letter
of Credit Exposure; provided that the sum of the outstanding amount of all
Advances made by such Bank and such Bank’s Pro Rata Share of the Letter of
Credit Exposure shall not exceed such Bank’s Commitment. Each Borrowing shall,
in the case of Borrowings consisting of Base Rate Advances, be in an aggregate
amount not less than $500,000 and in integral multiples of $100,000 in excess
thereof, and in the case of Borrowings consisting of Eurodollar Rate Advances,
be in an aggregate amount not less than $2,000,000 or in integral multiples of
$1,000,000 in excess thereof, and in each case shall consist of Advances of the
same Type made on the same day by the Banks ratably according to their
respective Commitments. Within the limits of each Bank’s Commitment, and subject
to the terms of this Agreement, the Borrower may from time to time borrow,
prepay, and reborrow Advances.
     (b) Optional Reduction of Commitment. The Borrower shall have the right,
upon at least three Business Days’ irrevocable notice to the Agent, to terminate
in whole or reduce ratably in part the unused portion of the Commitments;
provided that each partial reduction of the Commitments shall be in the
aggregate amount of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof. Any reduction or termination of the Commitments pursuant to this
Section 2.1(b) shall be permanent, with no obligation of the Banks to reinstate
such Commitments and the commitment fees provided for in Section 2.7(a) shall
thereafter be computed on the basis of the Commitments, as so reduced.

-21-



--------------------------------------------------------------------------------



 



     (c) Notes. The indebtedness of any Borrower to each Bank resulting from the
Advances owing to such Bank shall, if such Bank requests, be evidenced by a Note
of the Borrower in the maximum principal amount of such Bank’s Commitment.
     Section 2.2. Borrowing Base.
     (a) The Borrowing Base has been set by the Majority Banks and acknowledged
by the Borrower as $175,000,000, as of the date hereof.
     (b) From the date hereof through the Maturity Date and subject to the
further provisions of this Section 2.2, the Borrowing Base shall be redetermined
by the Majority Banks each May 1 and November 1 in accordance with
Section 2.2(d) on the basis of information, including the Oil and Gas Reserve
Reports required to be delivered before each such date supplied by Borrower in
compliance with the provisions of this Agreement, such additional data
concerning pricing, quantities of production, purchasers of production, and
other information and engineering and geological data with respect thereto as
the Agent or any Bank may reasonably request, together with all other
information then available to the Agent and the Banks; provided that the first
such scheduled redetermination shall occur on May 1, 2008. Notwithstanding the
foregoing, the Majority Banks may, in the exercise of their good faith
discretion, make additional redeterminations of the Borrowing Base in accordance
with Section 2.2(d) (i) by providing written notice to the Borrower, but only
two such requests may be made during any calendar year and (ii) from time to
time upon the occurrence of any Material Adverse Change.
     (c) The Borrower may request that the Majority Banks redetermine the
Borrowing Base (i) by providing a written request to the Agent, but only two
such requests may be made during any calendar year or (ii) in connection with
the Borrower’s or any Guarantor’s acquisition of Oil and Gas Properties with a
purchase price of $20,000,000 or more. In connection with any such request, the
Borrower shall provide the Agent and the Banks with an interim reserve report
prepared by the Borrower together with such other information, including
additional data concerning pricing, quantities of production, purchasers of
production, and other information and engineering and geological data, as the
Agent or any Bank may reasonably request. Within 30 days following the receipt
of such interim reserve report and other information, the Majority Banks shall
make a redetermination of the Borrowing Base in accordance with Section 2.2(d).
     (d) Upon a redetermination of the Borrowing Base, the Agent shall propose a
Borrowing Base to the Banks, and the Banks shall vote to approve or disapprove
such proposed Borrowing Base. If the Majority Banks do not approve the proposed
Borrowing Base, the Agent shall propose, and the Banks shall vote to approve or
disapprove, another Borrowing Base, until the Majority Banks approve a Borrowing
Base proposed by the Agent. Once the Majority Banks approve the proposed
Borrowing Base, the Agent shall notify the Borrower of such redetermination.
Until the Borrower receives such notification from the Agent, the Borrowing Base
most recently established shall remain in effect, and thereafter the new
Borrowing Base as set forth in such notification shall be in effect.
     (e) Upon any sale, lease, transfer, or other disposition, whether or not in
the ordinary course of business, by the Borrower or any of its Subsidiaries of
Borrowing Base Assets that (individually or on a cumulative basis with all such
dispositions consummated since the

-22-



--------------------------------------------------------------------------------



 



determination of the most recently determined Borrowing Base) were given value
in the most recently determined Borrowing Base in excess of 5% of the amount of
such Borrowing Base, the Borrowing Base shall automatically be reduced by the
present value given to such assets in the most recent engineering report
delivered pursuant to Section 5.6(c), including the applicable stated discount
utilized therein.
     (f) The Borrowing Base shall represent the determination by the Majority
Banks of the loan value of the Borrower’s and the Guarantors’ Oil and Gas
Properties which are either (i) subject to an Acceptable Security Interest or
(ii) unencumbered (except for Permitted Borrowing Base Liens), but the Agent and
the Majority Banks shall make their determination and vote their approval,
respectively, in accordance with the applicable definitions and provisions
herein contained, each such Bank’s standard policies regarding energy lending,
industry lending practices, consultation with the Agent and the other Banks (but
without requiring the approval of any such Bank), and consideration for the
nature of the facilities established hereunder. The Borrower acknowledges that
the determination of the Borrowing Base contains an equity cushion (market value
in excess of loan value), which is acknowledged by Borrower to be essential for
the adequate protection of the Agent and the Banks.
     (g) The Borrower shall also have the right to reduce the Borrowing Base
once during the period from October 1 to March 31 and once during the period
from April 1 to September 30 during each year by providing the Agent 30 days
advance written notice of such reduction. The Agent shall promptly send to each
Bank a copy of such notice and such reduction shall be effective on the date of
the Agent’s receipt of such notice.
     (h) As of the date of this Agreement, the Agent has provided the Borrower
with the Agent’s standard policies regarding energy lending. The Agent, but not
any other Bank, agrees to provide the Borrower with written notice of any
changes to such policies.
     Section 2.3. Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 10:00 a.m. (Dallas, Texas time) (i) on the third Business
Day before the date of the proposed Borrowing, in the case of a Eurodollar Rate
Borrowing or (ii) on the Business Day of the proposed Borrowing, in the case of
a Base Rate Borrowing, by the Borrower to the Agent, which shall in turn give to
each Bank prompt notice of such proposed Borrowing by telecopier or telex. Each
Notice of a Borrowing shall be given by telecopier or telex, confirmed
immediately in writing specifying the information required therein. In the case
of a proposed Borrowing comprised of Eurodollar Rate Advances, the Agent shall
promptly notify each Bank of the applicable interest rate under Section 2.8(b).
Each Bank shall (A) in the case of a Eurodollar Rate Borrowing, before
10:00 a.m. (Dallas, Texas time) on the date of such Borrowing and (B) in the
case of a Base Rate Borrowing, before 3:00 p.m. (Dallas, Texas time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Agent at its address referred to in Section 9.2, or such other
location as the Agent may specify by notice to the Banks, in same day funds,
such Bank’s Pro Rata Share of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent shall make such funds available to the Borrower at its
account with the Agent.

-23-



--------------------------------------------------------------------------------



 



     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.3 by delivering an irrevocable
Notice of Conversion or Continuation to the Agent at the Agent’s office no later
than 10:00 a.m. (Dallas, Texas time) (i) on the date which is at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances and (ii) on the Business Day of the proposed conversion date in
the case of a Conversion to a Borrowing comprised of Base Rate Advances. Each
such Notice of Conversion or Continuation shall be in writing or by telex or
telecopier confirmed immediately in writing specifying the information required
therein. Promptly after receipt of a Notice of Conversion or Continuation under
this Section, the Agent shall provide each Bank with a copy thereof and, in the
case of a Conversion to or a Continuation of a Borrowing comprised of Eurodollar
Rate Advances, notify each Bank of the applicable interest rate under
Section 2.8(b).
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
     (i) at no time shall there be more than twelve Interest Periods applicable
to outstanding Eurodollar Rate Advances;
     (ii) if any Bank shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances, the right of the
Borrower to select Eurodollar Rate Advances from such Bank shall be suspended
until such Bank shall notify the Agent that the circumstances causing such
suspension no longer exist, and the Advance made by such Bank in respect of such
Borrowing, Conversion, or continuation shall be a Base Rate Advance;
     (iii) if the Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and each Advance comprising such Borrowing shall be a Base Rate Advance;
     (iv) if the Majority Banks shall, at least one Business Day before the date
of any requested Borrowing, notify the Agent that the Eurodollar Rate for
Eurodollar Rate Advances comprising such Borrowing will not adequately reflect
the cost to such Banks of making or funding their respective Eurodollar Rate
Advances, as the case may be, for such Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance; and

-24-



--------------------------------------------------------------------------------



 



     (v) if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (b) above, the Agent shall forthwith so notify the Borrower and the
Banks and such Advances shall be made available to the Borrower on the date of
such Borrowing as Base Rate Advances or, if an existing Advance, Convert into
Base Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Bank against any
loss, out-of-pocket cost, or expense incurred by such Bank as a result of any
failure by the Borrower to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III including, without limitation, any loss, cost, or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund the Advance to be made by such Bank as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
     (e) Agent Reliance. Unless the Agent shall have received notice from a Bank
before the date of any Borrowing that such Bank shall not make available to the
Agent such Bank’s Pro Rata Share of such Borrowing, the Agent may assume that
such Bank has made its Pro Rata Share of such Borrowing available to the Agent
on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.3 and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Bank shall not have so made its Pro Rata Share of such Borrowing available
to the Agent, such Bank and the Borrower severally agree to immediately repay to
the Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Bank, the Federal Funds Rate for such
day. If such Bank shall repay to the Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Bank’s Advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other Advances comprising such
Borrowing.
     (f) Bank Obligations Several. The failure of any Bank to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Bank of
its obligation, if any, to make its Advance on the date of such Borrowing. No
Bank shall be responsible for the failure of any other Bank to make the Advance
to be made by such other Bank on the date of any Borrowing.
     Section 2.4. Prepayment of Advances.
     (a) Optional. The Borrower may prepay Advances, after giving by 10:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least two
Business Days’ or (ii) in case of Base Rate Advances, same Business Day’s,
irrevocable prior written notice to the Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such

-25-



--------------------------------------------------------------------------------



 



notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice; provided, however, that each partial
prepayment with respect to: (A) any Borrowing comprised of Base Rate Advances
shall be made in $100,000 multiples and in an aggregate principal amount such
that after giving effect thereto such Borrowing shall have a principal amount
outstanding of at least $500,000 and (B) any Borrowing comprised of Eurodollar
Rate Advances shall be made in $1,000,000 multiples and in an aggregate
principal amount such that after giving effect thereto such Borrowing shall have
a principal amount outstanding of at least $2,000,000. Full prepayments of any
Borrowing are permitted without restriction of amounts.
     (b) Mandatory.
     (i) Borrowing Base Deficiency. Subject to Section 2.4(b)(ii), (iv), and (v)
below, if the aggregate outstanding amount of Advances plus the Letter of Credit
Exposure ever exceeds the Borrowing Base (such excess being referred to herein
as the “Borrowing Base Deficiency”), the Borrower shall, within ten days after
receipt of written notice of such condition from the Agent elect by written
notice to the Agent to take one or more of the following actions to remedy such
Borrowing Base Deficiency:
     (A) prepay Advances and, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured
within ten days after the Borrower’s written election;
     (B) add additional Oil and Gas Properties acceptable to the Majority Banks
to the Borrowing Base such that the Borrowing Base Deficiency is cured within
30 days after the Borrower’s written election; or
     (C) pay the deficiency in monthly installments in amounts not greater than
one half of the deficiency in any one monthly payment or such lesser amounts
satisfactory to the Majority Banks for the prepayment of Advances and, if the
Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure such that
the Borrowing Base Deficiency is eliminated in a period of 90 days or such
longer period satisfactory to the Majority Banks, but in no event to exceed six
months.
     (ii) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.1(b), the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances and the Letter
of Credit Exposure to the extent, if any, that the aggregate unpaid principal
amount of all Advances plus the Letter of Credit Exposure exceeds the
Commitments, as so reduced. Any amount paid under the preceding sentence in
respect of Letter of Credit Exposure shall be held as cash collateral under
Section 2.6(g).
     (iii) Asset Sales. If, after giving effect to the sale, transfer or other
disposition of any of the Borrower’s or any of its Subsidiaries’ Borrowing Base
Assets, the aggregate outstanding amount of Advances plus the Letter of Credit
Exposure exceeds the

-26-



--------------------------------------------------------------------------------



 



Borrowing Base, the Borrower shall repay the Advances, and then cash
collateralize the Letter of Credit Exposure, by an amount equal to the lesser of
(A) such Borrowing Base Deficiency and (B) 100% of the Net Cash Proceeds of such
sale, transfer, or other disposition, within three days after receipt of such
proceeds.
     (iv) Property, Physical Damage and Other Insurance Proceeds. If any Credit
Party (or Agent as loss payee or assignee) receives any Property Proceeds
arising from a single event or related series of events, whether as one payment
or a series of payments, (A) during the existence of a Default or Event of
Default, then the Borrower shall repay the Advances, and then cash collateralize
the Letter of Credit Exposure, by an amount equal to 100% of such Property
Proceeds, upon receipt of such proceeds, and (B) during the existence of a
Borrowing Base Deficiency, then the Borrower shall repay the Advances, and then
cash collateralize the Letter of Credit Exposure, by an amount equal to the
lesser of (1) such Borrowing Base Deficiency and (2) 100% of such Property
Proceeds, within three days after receipt of such proceeds.
     (v) Illegality. If any Bank shall notify the Agent and the Borrower that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to maintain any
Eurodollar Rate Advances of such Bank then outstanding hereunder, (i) the
Borrower shall, no later than 10:00 a.m. (Dallas, Texas time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Bank or (B) if required by such notice, on
the second Business Day following its receipt of such notice prepay all of the
Eurodollar Rate Advances made by such Bank then outstanding, (ii) such Bank
shall simultaneously make a Base Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Bank, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Bank for any subsequent Borrowing shall be suspended
until such Bank gives notice referred to above shall notify the Agent that the
circumstances causing such suspension no longer exist.
     (c) No Additional Right; Ratable Prepayment; Interest and Breakage. The
Borrower shall have no right to prepay any principal amount of any Advance
except as provided in this Section 2.4, and all notices given pursuant to this
Section 2.4 shall be irrevocable and binding upon the Borrower. Each payment of
any Advance pursuant to this Section 2.4 shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part. Each prepayment pursuant to this Section 2.4 shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date.
     Section 2.5. Repayment of Advances. The Borrower shall repay to the Agent
for the ratable benefit of the Banks the outstanding principal amount of each
Advance on the Maturity Date.
     Section 2.6. Letters of Credit.

-27-



--------------------------------------------------------------------------------



 



     (a) Commitment. From time to time from the date of this Agreement until the
Maturity Date, at the request of the Borrower, the Issuing Bank shall, on the
terms and conditions hereinafter set forth, issue, increase, or extend the
expiration date of Letters of Credit for the account of the Borrower on any
Business Day;
     (i) provided that no Letter of Credit shall be issued, increased, or
extended:
(A) unless such issuance, increase, extension or conversion would not cause the
Letter of Credit Exposure to exceed the lesser of (1) $100,000,000 or (2) the
lesser of (x) the aggregate Commitments less the aggregate outstanding principal
amount of all Advances or (y) the Borrowing Base less the aggregate outstanding
principal amount of all Advances;
(B) unless such Letter of Credit has an Expiration Date not later than the
earlier of (1) 12 months after the date of issuance thereof (or, if extendable
beyond such period, unless such Letter of Credit is cancelable upon at least
30 days’ notice given by the Issuing Bank to the beneficiary of such Letter of
Credit) or (2) five days prior to the Maturity Date;
(C) unless such Letter of Credit Documents are in form and substance acceptable
to the Issuing Bank in its sole discretion;
(D) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person; and
(E) unless the Borrower has delivered to the Issuing Bank a completed and
executed Letter of Credit Application; and
     (ii) provided further that the Issuing Bank shall not be under any
obligation to issue any Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Legal Requirement applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost, or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;

-28-



--------------------------------------------------------------------------------



 



(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank; or
(C) a default of any Bank’s obligations to fund under Section 2.6(d) exists or
any Bank is at such time a Defaulting Bank hereunder, unless the Issuing Bank
has entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the Issuing Bank’s risk with respect to such Bank.
As of the Effective Date, the Existing Letters of Credit shall be deemed
“Letters of Credit” hereunder and shall be subject to the terms and provisions
set forth herein.
     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit or the conversion of an Existing Letter of Credit to a Letter of
Credit, the Issuing Bank shall be deemed to have sold to each other Bank and
each other Bank shall have been deemed to have purchased from the Issuing Bank a
participation in the related Letter of Credit Obligations equal to such Bank’s
Pro Rata Share at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement. The Issuing Bank shall promptly
notify each such participant Bank by telex, telephone, or telecopy of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Bank’s participation in such Letter of Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
10:00 a.m. (Dallas, Texas time) on the fifth Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the Agent
shall give to each Bank prompt notice of thereof by telex, telephone, or
telecopy. Each Letter of Credit Application shall be given by telecopier or
telex, confirmed immediately in writing, specifying the information required
therein. After the Agent’s receipt of such Letter of Credit Application and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
shall issue, increase, or extend such Letter of Credit for the account of the
Borrower. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.
     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
Issuing Bank an amount equal to any amount paid by the Issuing Bank under any
Letter of Credit. In the event the Issuing Bank makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Bank shall give the
Agent notice of the Borrower’s failure to make such reimbursement and the Agent
shall promptly notify each Bank of the amount necessary to reimburse the Issuing
Bank. Upon such notice from the Agent, each Bank shall promptly reimburse the
Issuing Bank for such Bank’s Pro Rata Share of such amount, and such
reimbursement shall be deemed for all purposes of this Agreement to be an
Advance to the Borrower transferred at the Borrower’s request to the Issuing
Bank. If such reimbursement is not made by any Bank to the Issuing Bank on the
same day on which the Agent notifies such Bank to make reimbursement to the
Issuing Bank hereunder, such Bank shall pay interest on its Pro Rata Share
thereof to the Issuing Bank at a rate per annum equal to the Federal Funds Rate.
The Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Agent and the Banks to record and otherwise

-29-



--------------------------------------------------------------------------------



 



treat such reimbursements to the Issuing Bank as Base Rate Advances under a
Borrowing requested by the Borrower to reimburse the Issuing Bank which have
been transferred to the Issuing Bank at the Borrower’s request.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of, or any consent to, departure from any
Letter of Credit Documents;
     (iii) the existence of any claim, set-off, defense, or other right which
the Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Bank would not be liable therefor pursuant to the following
paragraph (f); or
     (v) payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.6(f) below.
     (f) Liability of Issuing Bank. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Bank nor any of
its officers or directors shall be liable or responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
     (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

-30-



--------------------------------------------------------------------------------



 



     (iii) payment by the Issuing Bank against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING BANK’S OWN
NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by (A) the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) the Issuing Bank’s willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of a draft and certificate strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
     (g) Cash Collateral Account.
     (i) If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.4(b) or (c), 7.2(b), or 7.3(b), then the Borrower
and the Agent shall establish the Cash Collateral Account and the Borrower shall
execute any documents and agreements, including the Agent’s standard form
assignment of deposit accounts, that the Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Agent a first priority
security interest in such account and the funds therein. The Borrower hereby
pledges to the Agent and grants the Agent a security interest in the Cash
Collateral Account, whenever established, all funds held in the Cash Collateral
Account from time to time, and all proceeds thereof as security for the payment
of the Obligations.
     (ii) So long as no Event of Default exists, (A) the Agent may apply the
funds held in the Cash Collateral Account only to the reimbursement of any
Letter of Credit Obligations, and (B) the Agent shall release to the Borrower at
the Borrower’s written request any funds held in the Cash Collateral Account in
an amount up to but not exceeding the excess, if any (immediately prior to the
release of any such funds), of the total amount of funds held in the Cash
Collateral Account over the Letter of Credit Exposure. During the existence of
any Event of Default, the Agent may apply any funds held in the Cash Collateral
Account to the Obligations in any order determined by the Agent, regardless of
any Letter of Credit Exposure which may remain outstanding. The Agent may in its
sole discretion at any time release to the Borrower any funds held in the Cash
Collateral Account.
     (iii) The Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords its own property, it
being understood that the Agent shall not have any

-31-



--------------------------------------------------------------------------------



 



responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
     Section 2.7. Fees.
     (a) Commitment Fees.
     (i) The Borrower agrees to pay to the Agent for the account of each Bank a
commitment fee per annum equal to the Applicable Margin for commitment fees in
effect from time to time on the average daily amount by which such Bank’s Pro
Rata Share of the Borrowing Base exceeds the sum of such Bank’s outstanding
Advances and such Bank’s Pro Rata Share of the Letter of Credit Exposure, from
the Effective Date until the Maturity Date.
     (ii) The commitment fees shall be due and payable quarterly in arrears on
the last day of each March, June, September, and December during the term of
this Agreement and on the Maturity Date.
     (b) Agent Fees. The Borrower agrees to pay to the Agent for the benefit of
the Agent the fees described in the letter dated October 25, 2007, from the
Agent to the Borrower (the “Agent’s Fee Letter”).
     (c) Bank Fees. The Borrower agrees to pay to the Agent for the ratable
benefit of the Banks on the Effective Date, the fees agreed to between the
Borrower and the Banks.
     (d) Letter of Credit Fees.
     (i) The Borrower agrees to pay (A) to the Agent for the pro rata benefit of
the Banks a per annum fee for each Letter of Credit issued hereunder equal to
the Applicable Margin for Eurodollar Advances on the face amount of such Letter
of Credit, but with a minimum annual fee of $1,000 on each Letter of Credit
(collectively, the “Letter of Credit Fees”), and (B) to the Agent for the
benefit of the Issuing Bank a fronting fee for each Letter of Credit equal to
0.125% per annum of the face amount of such Letter of Credit, but with a minimum
annual fee of $1,000 on each Letter of Credit. Each such fee with respect to a
Letter of Credit shall be payable quarterly in arrears for the period such
Letter of Credit is outstanding, and on the Maturity Date.
     (ii) The Borrower agrees to pay to the Issuing Bank for its own account the
customary issuance, presentation, amendment, and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
     Section 2.8. Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

-32-



--------------------------------------------------------------------------------



 



     (a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the Adjusted Base Rate in effect from time to time
plus the Applicable Margin in effect from time to time, payable in arrears on
the last day of March, June, September, and December and on the date such Base
Rate Advance shall be paid in full, provided that any amount of principal which
is not paid when due (whether at stated maturity, by acceleration, or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
plus 2.00% per annum.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of Interest Periods that are longer than three months, every three
months and on the last day of such Interest Period, provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration, or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal to (i) until the end of the relevant Interest Period, the
Eurodollar Rate in effect from time to time plus the Applicable Margin plus
2.00% per annum and (ii) thereafter, the Adjusted Base Rate in effect from time
to time plus the Applicable Margin plus 2.00% per annum.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as any such Bank shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Bank,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Bank shall be determined by
such Bank and notified to the Borrower through the Agent (such notice to include
the calculation of such additional interest, which calculation shall be
conclusive in the absence of manifest error).
     (d) Usury.
     (i) If, with respect to any Bank, the effective rate of interest contracted
for under the Credit Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Credit
Documents which are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the loans made by such Bank hereunder
shall bear interest at a rate which would make the effective rate of interest
for such Bank under the Credit Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the “Lost Interest”) has been
recaptured by such Bank.

-33-



--------------------------------------------------------------------------------



 



     (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Bank pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Bank the interest rates charged under Section 2.8 hereunder shall be
retroactively increased such that the effective rate of interest under the
Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Bank the amount of the Lost Interest remaining to be
recaptured by such Bank.
     (iii) In calculating all sums paid or agreed to be paid to any Bank by the
Borrower for the use, forbearance, or detention of money under the Credit
Documents, such amounts shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread in equal parts throughout the term of
the Credit Documents.
     (iv) NOTWITHSTANDING the foregoing or any other term in this Agreement and
the Credit Documents to the contrary, it is the intention of each Bank and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Bank contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then (A) the provisions of this
Section 2.8, together with the second sentence of Section 9.13 shall control,
and (B) any such excess shall be canceled automatically and, if previously paid,
shall at such Bank’s option be applied to the outstanding amount of the loans
made hereunder by such Bank or be refunded to the Borrower. For purposes of
Chapter 303 of the Texas Finance Code, as amended, to the extent applicable, the
Borrower agrees that the Maximum Rate shall be the “indicated (weekly) rate
ceiling” as defined in said Chapter, provided that such Bank may also rely, to
the extent permitted by applicable laws, on alternative maximum rates of
interest under other laws applicable to such Bank, if greater.
     Section 2.9. Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 10:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Agent at 901 Main Street, 14th Floor, Dallas,
Texas 75202 (or such other location as the Agent shall designate in writing to
the Borrower), in same day funds. The Agent shall promptly thereafter cause to
be distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Agent, the Issuing Bank, or a
specific Bank pursuant to Section 2.7(b), 2.8(c), 2.11, 2.12, 2.13, 8.7, or 9.7,
but after taking into account payments effected pursuant to Section 9.4) to the
Banks for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank or the
Issuing Bank to such Bank for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.
     (b) Computations. All computations of interest based on the Base Rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and of fees shall be made by the Agent, on the basis of a
year of 360 days, in each case for the actual number of days

-34-



--------------------------------------------------------------------------------



 



(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the Agent of
an interest rate or fee shall be conclusive and binding for all purposes, absent
manifest error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
     (d) Agent Reliance. Unless the Agent shall have received written notice
from the Borrower prior to the date on which any payment is due to the Banks
that the Borrower shall not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Bank on such date an amount equal to the amount then due such Bank. If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each Bank shall repay to the Agent forthwith on demand such amount
distributed to such Bank, together with interest, for each day from the date
such amount is distributed to such Bank until the date such Bank repays such
amount to the Agent, at the Federal Funds Rate for such day.
     Section 2.10. Sharing of Payments, Etc. If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Banks, such
Bank shall notify the Agent and forthwith purchase from the other Banks such
participations in the Advances made by them or Letter of Credit Obligations held
by them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such Bank’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Bank to the purchasing Bank as a result of such excess payment to (b) the total
amount of such excess payment) of such recovery, together with an amount equal
to such Bank’s ratable share (according to the proportion of (a) the amount of
such Bank’s required repayment to the purchasing Bank to (b) the total amount of
all such required repayments to the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.10 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.
     Section 2.11. Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.4, the acceleration of the maturity of the Notes pursuant to
Article VII, or otherwise, or (b) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and

-35-



--------------------------------------------------------------------------------



 



payable, the Borrower shall, within 10 days of any written demand sent by any
Bank to the Borrower through the Agent, pay to the Agent for the account of such
Bank any amounts required to compensate such Bank for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or nonpayment, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Bank to
fund or maintain such Advance. If, following the Effective Date for a period of
the earlier of 90 days or the date on which Banc of America Securities LLC
declares the syndication to be completed, any such breakage costs, charges or
fees are incurred with respect to Eurodollar Rate Advances on account of the
syndication of the credit facility evidenced by this Agreement, the Borrower
shall immediately reimburse the Agent for any such costs, charges or fees. Such
right of reimbursement shall be in addition to and not in limitation of the
protections set forth above and elsewhere in this Agreement.
     Section 2.12. Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in, or in the
interpretation of, any law or regulation after the date hereof or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) made after the
date hereof, there shall be any increase in the cost to any Bank of agreeing to
make or making, funding, or maintaining Eurodollar Rate Advances, then the
Borrower shall from time to time, upon demand by such Bank (with a copy of such
demand to the Agent), immediately pay to the Agent for the account of such Bank
additional amounts sufficient to compensate such Bank for such increased cost. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Agent by such Bank
shall be conclusive and binding for all purposes, absent manifest error.
     (b) Capital Adequacy. If any Bank or the Issuing Bank determines in good
faith that compliance with any law or regulation or any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law), in each case, issued or made after the date hereof, affects or
would affect the amount of capital required or expected to be maintained by such
Bank or the Issuing Bank or any corporation controlling such Bank or the Issuing
Bank and that the amount of such capital is increased by or based upon the
existence of such Bank’s commitment to lend or the Issuing Bank’s commitment to
issue the Letters of Credit and other commitments of this type, then, upon
30 days’ prior written notice by such Bank or the Issuing Bank (with a copy of
any such demand to the Agent), the Borrower shall immediately pay to the Agent
for the account of such Bank or to the Issuing Bank, as the case may be, from
time to time as specified by such Bank or the Issuing Bank, additional amounts
sufficient to compensate such Bank or the Issuing Bank, in light of such
circumstances, (i) with respect to such Bank, to the extent that such Bank
reasonably determines such increase in capital to be allocable to the existence
of such Bank’s commitment to lend under this Agreement and (ii) with respect to
the Issuing Bank, to the extent that the Issuing Bank reasonably determines such
increase in capital to be allocable to the issuance or maintenance of the
Letters of Credit for such increased cost. A certificate as to such amounts and
detailing the calculation of such amounts

-36-



--------------------------------------------------------------------------------



 



submitted to the Borrower by such Bank or the Issuing Bank shall be conclusive
and binding for all purposes, absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof after the date hereof by any court or administrative or
Governmental Authority charged with the administration thereof shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, the Issuing Bank or (ii) impose on the Issuing Bank
any other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations, and the result of any
event referred to in the preceding clause (i) or (ii) shall be to increase the
cost to the Issuing Bank of issuing or maintaining any Letter of Credit (which
increase in cost shall be determined by the Issuing Bank’s reasonable allocation
of the aggregate of such cost increases resulting from such event), then, upon
demand by the Issuing Bank, the Borrower shall pay to the Issuing Bank, from
time to time as specified by the Issuing Bank, additional amounts which shall be
sufficient to compensate the Issuing Bank for such increased cost. A certificate
as to such increased cost incurred by the Issuing Bank, as a result of any event
mentioned in clause (i) or (ii) above, and detailing the calculation of such
increased costs submitted by the Issuing Bank to the Borrower, shall be
conclusive and binding for all purposes, absent manifest error.
     Section 2.13. Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.9, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank, the Issuing Bank, and the Agent, (i) taxes imposed on or
measured by its income, and franchise taxes imposed on it, by the United States
of America or the jurisdiction (or any political subdivision thereof) under the
laws of which such Bank, the Issuing Bank, or the Agent (as the case may be) is
organized or in which its principal office is located or, in the case of any
Bank or the Issuing Bank, in which its applicable lending office is located,
(ii) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (iii) in the case of a Foreign Bank (as defined in subparagraph (d),
hereof), any withholding tax that is imposed on amounts payable to such Foreign
Bank at the time such Foreign Bank becomes a party to this Agreement or other
Credit Document (or designates a new lending office) (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable to any Bank, the Issuing
Bank, or the Agent, (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.13), such Bank, the Issuing
Bank, or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made; provided, however, that if
the Borrower’s obligation to deduct or withhold Taxes is caused solely by such
Bank’s, the Issuing Bank’s, or the Agent’s failure to provide the forms
described in paragraph (d) of this Section 2.13 and such Bank, the Issuing Bank,
or the Agent could have provided such forms, no such increase shall be required;
(ii) the Borrower shall make such deductions; and

-37-



--------------------------------------------------------------------------------



 



     (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
     (b) Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Credit Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. THE BORROWER INDEMNIFIES EACH BANK, THE ISSUING BANK,
AND THE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.13) PAID BY SUCH BANK, THE ISSUING BANK, OR THE
AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED. EACH PAYMENT REQUIRED TO BE MADE BY
THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO THE AGENT FOR
THE BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE
DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM THE AGENT ON BEHALF OF
ITSELF AS AGENT, THE ISSUING BANK, OR ANY SUCH BANK. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, NO BANK, THE ISSUING BANK OR THE AGENT SHALL BE
INDEMNIFIED FOR ANY TAXES HEREUNDER UNLESS SUCH BANK, ISSUING BANK OR AGENT
SHALL MAKE WRITTEN DEMAND ON THE BORROWER FOR REIMBURSEMENT HEREUNDER NO LATER
THAN 120 DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH SUCH BANK, ISSUING BANK
OR AGENT MAKES PAYMENT OF SUCH TAXES AND (II) THE DATE ON WHICH THE RELEVANT
GOVERNMENT AUTHORITY MAKES WRITTEN DEMAND UPON SUCH BANK, ISSUING BANK OR AGENT
FOR PAYMENT OF SUCH TAXES. IF ANY BANK, THE AGENT, OR THE ISSUING BANK RECEIVES
A REFUND IN RESPECT OF ANY TAXES PAID BY THE BORROWER UNDER THIS PARAGRAPH (C),
SUCH BANK, THE AGENT, OR THE ISSUING BANK, AS THE CASE MAY BE, SHALL PROMPTLY
PAY TO THE BORROWER THE BORROWER’S SHARE OF SUCH REFUND.
     (d) Withholding Exemption. Each Bank and the Issuing Bank, if requested by
the Borrower or the Agent, shall deliver such documentation (including Form W-9)
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Bank or Issuing Bank is subject to backup withholding or information reporting
requirements. In addition, each Bank and Issuing Bank that is not incorporated
under the laws of the United States of America or a state thereof (a “Foreign
Bank”) agrees that it will deliver to the Borrower and the Agent on the date of
this Agreement or upon the effectiveness of any Assignment and Acceptance and
from time to time thereafter if requested in writing by the Borrower, to the
extent applicable, (i) Internal Revenue Service Form W-8ECI, W-8BEN, W-8EXP, or
W-8IMY as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Bank is entitled to benefits under an income

-38-



--------------------------------------------------------------------------------



 



tax treaty to which the United States is a party which exempts such Bank from
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement or other Credit Document is effectively connected
with the conduct of a trade or business in the United States, (ii) in the case
of a Foreign Bank claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate to the effect that such
Foreign Bank is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, and (iii) any other form prescribed by
applicable law as a basis for claiming an exemption from tax on payments
pursuant to this Agreement or any of the other Credit Documents. If an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Bank from duly completing and delivering any such
letter or form with respect to it and such Bank advises the Borrower and the
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and, in the case of a Form W-9,
establishing an exemption from United States backup withholding tax, such Bank
shall not be required to deliver such letter or forms.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.1. Initial Conditions Precedent to Borrowings. This Agreement
shall become effective on the date the following conditions precedent are met:
     (a) Documentation. On or before the day on which the initial Borrowing is
made or the initial Letters of Credit are issued, the Agent shall have received
the following duly executed by all the parties thereto, in form and substance
satisfactory to the Agent and the Banks, and, where applicable, in sufficient
copies for each Bank:
     (i) this Agreement, the Notes, the Security Agreement, and the Mortgage
Amendment;
     (ii) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Agent may deem necessary
or desirable in order to perfect the Liens created under the Security Documents;
     (iii) [Reserved];
     (iv) a favorable opinion of Vinson & Elkins LLP, counsel to the Credit
Parties, dated as of the Effective Date, covering such matters as any Bank
through the Agent may reasonably request;
     (v) a favorable opinion of Geiger, Laborde & Laperouse L.L.C., Louisiana
counsel to the Borrower covering the Louisiana-law Mortgages, as amended and/or
supplemented by the Mortgage Amendment, and such other matters as any Bank
through the Agent may reasonably request;

-39-



--------------------------------------------------------------------------------



 



     (vi) a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (A) certificates of good standing and existence or
qualification to do business for the Borrower from its jurisdiction of
organization and each jurisdiction where it is required to be qualified to do
business, (B) the certificate of incorporation of the Borrower, (C) the bylaws
of the Borrower, (D) the resolutions of the Board of Directors of the Borrower
authorizing this Agreement and related transactions, and (E) the incumbency and
signatures of the officers of the Borrower authorized to execute this Agreement
and related documents;
     (vii) a certificate of a Responsible Officer of Borrower stating that
(A) the representations and warranties contained in this Agreement and the other
Credit Documents are true and correct in all material respects, (B) no Default
or Event of Default exists, and (C) all conditions set forth in this Section 3.1
and in Section 3.2 have been satisfied (assuming satisfaction by the Agent and
the Banks where such satisfaction is specified in such conditions);
     (viii) certificates from the Borrower’s and Guarantors’ insurance providers
setting forth the insurance maintained by Borrower and Guarantors, showing that
insurance meeting the requirements of Section 5.2 is in full force and effect
and that all premiums due with respect thereto have been paid, showing Agent as
loss payee with respect to all such property or physical damage policies and as
additional insured with respect to all such liability policies, and stating that
such insurer will provide Agent with at least 30 days’ advance notice of
cancellation of any such policy;
     (ix) such UCC lien search reports as Agent shall require, conducted in such
jurisdictions and reflecting such names as Agent shall request; and
     (x) such other documents, governmental certificates, agreements, and lien
searches as the Agent or any Bank may reasonably request.
     (b) Payment of Fees. On the date of this Agreement, the Borrower shall have
paid (i) the fees required by Section 2.7(b) and (c), (ii) all costs and
expenses which have been invoiced and are payable pursuant to Section 9.4, and
(iii) all fees payable to the Arranger pursuant to any written agreement between
Borrower and the Arranger.
     (c) Financial Statements. The Agent shall have reviewed and be satisfied
with (i) the consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended 2004, 2005, and 2006, including balance
sheets, income and cash flow statements audited by independent public
accountants and prepared in conformity with GAAP and such other financial
information as the Agent may request and (ii) the consolidated unaudited
quarterly financial statements for the fiscal quarters ended March 31, 2007 and
June 30, 2007.
     (d) No Material Adverse Change. There shall not have occurred a Material
Adverse Change since December 31, 2006.
     (e) No Material Litigation. The absence of any action, suit, investigation
or proceeding pending or threatened in any court or before any arbitrator or
governmental authority that (i) could reasonably be expected to cause a Material
Adverse Change, except as set forth on

-40-



--------------------------------------------------------------------------------



 



Schedule 4.7, or (ii) purports to adversely affect any transaction contemplated
hereby or the ability of the Borrower and the Guarantors to perform their
respective obligations under the Credit Documents.
     (f) Engineering Reports. The Agent shall have received Oil and Gas Reserve
Reports for the Oil and Gas Properties included in the Borrowing Base.
     (g) Environmental Condition. The Agent shall be reasonably satisfied with
the environmental condition of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.
     (h) Other Matters. All matters related to this Agreement, the other Credit
Documents, and Borrower or any Guarantor shall be acceptable to Agent and each
Bank in their sole discretion, and Borrower shall have delivered to Agent and
each Bank such evidence as they shall request to substantiate any matters
related to this Agreement, the other Credit Documents, and Borrower or any
Guarantor as Agent or any Bank shall request.
     Section 3.2. Conditions Precedent to All Borrowings. The obligation of each
Bank to make an Advance on the occasion of each Borrowing and of the Issuing
Bank to issue, increase, or extend any Letter of Credit shall be subject to the
further conditions precedent that on the date of such Borrowing or the issuance,
increase, or extension of such Letter of Credit:
     (a) the Agent shall have timely received of a Notice of Borrowing or Letter
of Credit Application, as applicable;
     (b) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance,
increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that, on the date of such Borrowing,
or the issuance, increase, or extension of such Letter of Credit, such
statements are true):
     (i) the representations and warranties contained in Article IV and the
Guaranties are correct in all material respects on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date;
     (ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom or from the
issuance, increase, or extension of such Letter of Credit; and
     (iii) the funding of such Borrowing or issuance of such Letter of Credit
and all other Borrowings to be made or Letters of Credit to be issued on the
same day under this Agreement, shall not (A) cause the aggregate outstanding
amount of Advances plus the Letter of Credit Exposure to exceed the lesser of
(1) the Borrowing Base and (2) the aggregate Commitments, or (B) cause the
Letter of Credit Exposure to exceed $100,000,000; and

-41-



--------------------------------------------------------------------------------



 



     (c) the Agent shall have received such other approvals, opinions, or
documents reasonably deemed necessary or desirable by any Bank as a result of
circumstances occurring after the date of this Agreement, as any Bank through
the Agent may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.1. Corporate Existence; Subsidiaries. The Borrower is a
corporation duly organized, validly existing, and in good standing under the
laws of Delaware and in good standing and qualified to do business in each
jurisdiction where its ownership or lease of property or conduct of its business
requires such qualification and where a failure to be qualified could reasonably
be expected to cause a Material Adverse Change. Each Guarantor is a corporation
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be qualified could
reasonably be expected to cause a Material Adverse Change. Each Material
Subsidiary of the Borrower has executed a Guaranty and otherwise complied with
the requirements of Section 5.8. As of the date of this Agreement, there are no
Material Subsidiaries.
     Section 4.2. Corporate Power. The execution, delivery, and performance by
the Borrower of this Agreement, the Notes, and the other Credit Documents to
which it is a party and by the Guarantors of the Guaranties and the consummation
of the transactions contemplated hereby and thereby (a) are within the
Borrower’s and the Guarantor’s corporate powers, (b) have been duly authorized
by all necessary corporate action, (c) do not contravene (i) the Borrower’s or
any Guarantor’s certificate or articles, as the case may be, of incorporation or
by-laws or (ii) any law or any material contractual restriction binding on or
affecting the Borrower or any Guarantor, and (d) will not result in or require
the creation or imposition of any Lien prohibited by this Agreement. At the time
of each Borrowing, such Borrowing and the use of the proceeds of such Borrowing
will be within the Borrower’s corporate powers, will have been duly authorized
by all necessary corporate action, (a) will not contravene (i) the Borrower’s
certificate of incorporation or by-laws or (ii) any law or any material
contractual restriction binding on or affecting the Borrower and (b) will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.
     Section 4.3. Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
third party is required for the due execution, delivery, and performance by the
Borrower of this Agreement, the Notes, or the other Credit Documents to which
the Borrower is a party or by each Guarantor of its Guaranty or the consummation
of the transactions contemplated thereby, except for (i) those that have already
been obtained or made, (ii) routine consents, authorizations, filings and
notices required to be made in the ordinary course of business, (iii) the filing
of UCC-1 or UCC-3 financing statements in the appropriate filing offices,
(iv) the filing of the Mortgage Amendment in the appropriate filing offices, and
(v) filings required pursuant to Section 5.8 in connection

-42-



--------------------------------------------------------------------------------



 



with new Material Subsidiaries or Section 5.11 and Section 5.12 in connection
with the mortgaging of additional Oil and Gas Properties). At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or third party will be required for such
Borrowing or the use of the proceeds of such Borrowing.
     Section 4.4. Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Credit Documents
to which any Guarantor is a party have been duly executed and delivered by such
Guarantor. Each Credit Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.
     Section 4.5. Financial Statements. The audited consolidated balance sheet
of the Borrower and its Subsidiaries as at December 31, 2006 and the related
audited consolidated statements of operations, cash flow, and stockholders’
equity of the Borrower and its Subsidiaries for the fiscal year then ended,
copies of which have been furnished to each Bank, fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Subsidiaries for the fiscal year ended on such date, and
such consolidated balance sheets and consolidated statements of operations, cash
flow, and stockholders’ equity were prepared in accordance with GAAP (or in
compliance with the regulations promulgated by the United States Securities and
Exchange Commission). Since the date of the Financial Statements, no Material
Adverse Change has occurred.
     Section 4.6. True and Complete Disclosure. All factual information
(excluding estimates, projections, and pro forma financial information)
heretofore or contemporaneously furnished by or on behalf of the Borrower or any
of its Subsidiaries in writing to any Bank or the Agent for purposes of or in
connection with this Agreement, any other Credit Document or any transaction
contemplated hereby or thereby (but limited to those delivered in connection
with such agreements and transactions in anticipation of or in connection with
this amendment and restatement) is (taken as a whole) true and accurate in all
material respects on the date as of which such information is dated or certified
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements contained therein not
misleading as of the date of this Agreement. All projections, estimates, and pro
forma financial information furnished by the Borrower were prepared on the basis
of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished.
     Section 4.7. Litigation. Set forth on Schedule 4.7 is an accurate
description of all of the Borrower’s and its Subsidiaries’ pending litigation
existing on the date of this Agreement which could reasonably be expected to
cause a Material Adverse Change. There is no pending or, to the best knowledge
of the Borrower, threatened action or proceeding affecting the Borrower or any
of its Subsidiaries before any court, Governmental Agency or arbitrator, which

-43-



--------------------------------------------------------------------------------



 



(a) could reasonably be expected to cause a Material Adverse Change, except as
set forth on Schedule 4.7, or (b) purports to affect the legality, validity,
binding effect, or enforceability of this Agreement, any Note, or any other
Credit Document.
     Section 4.8. Use of Proceeds. All Advances and Letters of Credit shall be
used for working capital, capital expenditures, and general corporate purposes
of the Borrower and its Subsidiaries (including without limitation to finance
the acquisition of Oil and Gas Properties). The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U). No proceeds of any Advance will be
used to purchase or carry any margin stock in violation of Regulation U or X.
     Section 4.9. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 4.10. [Reserved.]
     Section 4.11. Taxes. Proper and accurate (in all material respects)
federal, state, local, and foreign tax returns, reports and statements required
to be filed (after giving effect to any extension granted in the time of filing)
by or on behalf of the Borrower, its Subsidiaries, or any member of the
Controlled Group (hereafter collectively called the “Tax Group”) have been duly
filed on a timely basis or appropriate extensions have been obtained with
appropriate governmental agencies in all jurisdictions in which such returns,
reports, and statements are required to be filed, except where the failure to so
file would not be reasonably expected to cause a Material Adverse Change; and
all taxes (which are material in amount) and other impositions due and payable
have been timely paid prior to the date on which any fine, penalty, interest,
late charge, or loss may be added thereto for non-payment thereof, except where
contested in good faith by appropriate proceedings. The reserves for accrued
taxes reflected in the financial statements delivered to the Banks under this
Agreement are adequate in the aggregate for the payment of all unpaid taxes,
whether or not disputed, for the period ended as of the date thereof and for any
period prior thereto, and for which the Tax Group may be liable in its own
right, as withholding agent or as a transferee of the assets of, or successor
to, any Person, except for such taxes or reserves therefor, the failure to pay
or provide for which does not and could not cause a Material Adverse Change, and
except that no reserves are maintained for the Louisiana franchise taxes that
are the subject of the litigation described in paragraph 1 of Schedule 4.7.
Timely payment of all material sales and use taxes required by applicable law
has been made by the Borrower and all other members of the Tax Group.
     Section 4.12. Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. No “accumulated funding deficiency” (as defined in Section 302 of
ERISA) has occurred and there has been no excise tax imposed under Section 4971
of the Code. To the knowledge of the Borrower, no Reportable Event has occurred
with respect to any Multiemployer Plan, and each Multiemployer Plan has complied
with and been administered in all material respects with applicable provisions
of ERISA and the Code. The present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of

-44-



--------------------------------------------------------------------------------



 



the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits. Neither the Borrower nor
any member of the Controlled Group has had a complete or partial withdrawal from
any Multiemployer Plan for which there is any withdrawal liability. As of the
most recent valuation date applicable thereto, neither the Borrower nor any
member of the Controlled Group would become subject to any liability under ERISA
if the Borrower or any member of the Controlled Group has received notice that
any Multiemployer Plan is insolvent or in reorganization. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, the
Borrower has no reason to believe that the annual cost during the term of this
Agreement to the Borrower or any member of the Controlled Group for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any member of the Controlled Group under Plans that are welfare
benefit plans (as defined in Section 3(a) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.
     Section 4.13. Condition of Property; Casualties. The material Properties
used or to be used in the continuing operations of the Borrower and each of its
Subsidiaries are in all material respects in good repair, working order and
condition. Since the date of the Financial Statements, neither the business nor
the material Properties of the Borrower and each of its Subsidiaries, taken as a
whole, has experienced a Material Adverse Change been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy.
     Section 4.14. No Burdensome Restrictions; No Defaults. Neither the Borrower
nor any of its Subsidiaries is a party to any indenture, loan, or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation which could reasonably be expected to cause a Material Adverse
Change. The Borrower and the Guarantors are not in default under or with respect
to any contract, agreement, lease, or other instrument to which the Borrower or
any Guarantor is a party and which could reasonably be expected to cause a
Material Adverse Change. Neither the Borrower nor any Guarantor has received any
notice of default under any material contract, agreement, lease, or other
instrument to which the Borrower or such Guarantor is a party. No Default has
occurred and is continuing.
     Section 4.15. Environmental Condition.
     (a) Permits, Etc. Except as set forth on Schedule 4.15(a), the Borrower and
its Subsidiaries (i) have obtained all Environmental Permits material to the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in compliance in all material
respects with all terms and conditions of such Environmental Permits and with
all other applicable Environmental Laws; (iii) have not received written notice
of any unresolved violation or alleged violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim, which could reasonably be expected to cause a Material
Adverse Change.

-45-



--------------------------------------------------------------------------------



 



     (b) Certain Liabilities. Except as set forth on Schedule 4.15(b), none of
the present or, to the Borrower’s actual knowledge, previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for any material removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of its Subsidiaries, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the imposition
of any Response, notice, or investigation obligations on the Borrower or any of
its Subsidiaries under applicable Environmental Law that would cause a Material
Adverse Change.
     (c) Certain Actions. Without limiting the foregoing, except for matters
that will not result in a Material Adverse Change: (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower, or its present or former Subsidiaries on any of
their presently or formerly owned or operated Property and (ii) the present and,
to the Borrower’s best knowledge, future liability, if any, of the Borrower and
its Subsidiaries which could reasonably be expected to arise in connection with
requirements under Environmental Laws.
     Section 4.16. Permits, Licenses, Etc. Except for Environmental Permits,
which are addressed in Section 4.15(a), the Borrower and its Subsidiaries
possess all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights and copyrights which are material to the
conduct of its business. The Borrower and its Subsidiaries manage and operate
their business in accordance with all applicable Legal Requirements and good
industry practices, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change.
     Section 4.17. Gas Contracts. Neither the Borrower nor any of its
Subsidiaries, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s consolidated Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery, or (b) has produced gas, in any material amount, subject to,
and none of the Borrower’s consolidated Oil and Gas Properties is subject to,
balancing rights of third parties or subject to balancing duties under
governmental requirements, except as to such matters for which the Borrower or
its relevant Subsidiary has established monetary reserves adequate in amount in
accordance with GAAP to satisfy such obligations.
     Section 4.18. Title to Properties, Liens, Leases, Etc. Except as is being
cured pursuant to Section 5.12, Borrower and/or its applicable Subsidiaries
(a) have good and marketable title to

-46-



--------------------------------------------------------------------------------



 



all Borrowing Base Assets, free and clear of all Liens, except for Permitted
Borrowing Base Liens, and (b) have good and marketable title to all material
assets reflected in the financial statements most recently delivered pursuant to
Section 5.6(a) or Section 5.6(b), free and clear of all Liens, except for
Permitted Liens. On the date of this Agreement, (i) with respect to the
Mortgages, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary as of
such date to create and perfect the Liens provided for in the Mortgages will
have been made, obtained and taken in all relevant jurisdictions and (ii) with
respect to the Security Agreement, (A) all UCC-1 financing statements which are
necessary as of such date to create and perfect the Liens provided for in the
Security Agreement will have been made, obtained and taken in all relevant
jurisdictions and (B) all actions necessary to grant control over the Pledged
Securities (as defined in the Security Agreement) have been taken. All leases
and agreements for the conduct of business of the Credit Parties are valid and
subsisting, in full force and effect, and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default under any such leases or agreements, in each case
which could reasonably be expected to cause a Material Adverse Change. No Credit
Party is a party to any agreement or arrangement (other than this Agreement and
the Security Documents and the documents evidencing Debt referred to in
Section 6.2(c)), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective assets or Properties.
     Section 4.19. Mineral Interests. Except for Permitted Borrowing Base Liens,
all Borrowing Base Assets are valid, subsisting, and in full force and effect,
and all rentals, royalties, and other amounts due and payable in respect thereof
have been duly paid. Without regard to any consent or non-consent provisions of
any joint operating agreement covering Borrower’s or any Guarantor’s Proved
Mineral Interests, and except for Permitted Borrowing Base Liens, Borrower’s and
each Guarantor’s share of (a) the costs for each Borrowing Base Asset is not
greater than the decimal fraction set forth in the most recently delivered Oil
and Gas Reserve Report, before and after payout, as the case may be, and
described therein by the respective designations “working interests”, “WI”,
“gross working interest”, “GWI”, or similar terms, and (b) production from,
allocated to, or attributed to each such Borrowing Base Asset is not less than
the decimal fraction set forth in such Oil and Gas Reserve Report, before and
after payout, as the case may be, and described therein by the designations “net
revenue interest,” “NRI,” or similar terms. Each well drilled in respect of
proved producing reserves described in such Oil and Gas Reserve Report (i) is
capable of, and was, as of the date of such Oil & Gas Reserve Report, producing
Hydrocarbons in commercial quantities, and Borrower and each Guarantor (as
applicable) is currently receiving payments for its share of production, with no
funds in respect of any thereof being presently held in suspense, other than any
such funds being held in suspense pending delivery of appropriate division
orders, and (ii) to Borrower’s knowledge, has been drilled, bottomed, completed,
and operated in compliance in all material respects with applicable Legal
Requirements and no such well which is currently producing Hydrocarbons is
subject to any penalty in production by reason of such well having produced in
excess of its allowable production.
ARTICLE V
AFFIRMATIVE COVENANTS

-47-



--------------------------------------------------------------------------------



 



     So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Bank shall have
any Commitment hereunder, the Borrower agrees, unless the Majority Banks shall
otherwise consent in writing, to comply with the following covenants.
     Section 5.1. Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, with all Legal Requirements except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change. Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Subsidiaries
to comply with all Environmental Laws and all laws, regulations, or directives
with respect to equal employment opportunity and employee safety in all
jurisdictions in which the Borrower, or any of its Subsidiaries do business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change; provided, however, that this Section 5.1 shall not
prevent the Borrower, or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings.
     Section 5.2. Maintenance of Insurance.
     (a) Required Insurance Coverage. Borrower will maintain, and will cause
each Subsidiary to maintain, property and physical damage insurance on selected
real and personal property on an all risks basis (including the perils of flood
and quake on a sub-limited basis), covering the repair and replacement cost of
all such selected property. Borrower will also maintain commercial general
liability and excess liability insurance and products/completed operations
liability coverage. Each of the policies described in this clause (a) shall be
of the kinds and in the amounts customarily carried or maintained by Persons of
established reputation engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates. All such insurance shall be provided by insurers having a minimum A.M.
Best policyholders rating of A-, VII. Borrower will not, and will not permit any
of its Subsidiaries to, bring or keep any article on any business location of
Borrower or any of its Subsidiaries, or cause or allow any condition to exist,
if the presence of such article or the occurrence of such condition would
reasonably cause the invalidation of any insurance required by this Section 5.2,
or would otherwise be prohibited by the terms thereof.
     (b) Loss Payee; Additional Insured.
     (i) On or prior to the Effective Date, and at all times thereafter,
Borrower will cause Agent to be named as (A) an additional insured on each
liability policy required to be maintained pursuant to this Section 5.2, and
(B) loss payee (which shall include, as applicable, identification as mortgagee)
on each property and physical damage policy required to be maintained pursuant
to this Section 5.2 for any Property Proceeds in excess of $10,000,000 arising
from a single event or related series of events.
     (ii) If (A) Agent receives Property Proceeds in its capacity as loss payee,
(B) no Default or Event of Default exists at such time, and (C) such Property
Proceeds are not required to be applied as a prepayment under the terms of this
Agreement, Agent will remit such Property Proceeds to Borrower within fifteen
days after receipt.

-48-



--------------------------------------------------------------------------------



 



     (iii) Agent shall, promptly after the Effective Date, deliver, to
Borrower’s insurance broker for delivery to each insurer that provides a
property or physical damage policy on which Agent is listed as loss payee, a
revocable notice that such insurer may pay any Property Proceeds arising from a
single event or related series of events that occurred prior to the date of this
Agreement directly to Borrower; provided that (A) such notice may be revoked by
Agent at any time when a Default or Event of Default exists or any such Property
Proceeds would be required to be applied as a prepayment under the terms of this
Agreement, and (B) any Property Proceeds payable under such policy after receipt
by the insurer of written notice of such revocation shall be paid directly to
Agent. If such Default or Event of Default is cured or waived, the foregoing
arrangement may be restored with respect to future Property Proceeds.
     (iv) All loss payee and additional insured endorsements must be in form and
substance reasonably acceptable to Agent.
     (c) Evidence of Insurance Coverage. Borrower will deliver to Agent on the
Effective Date, an Insurance Certificate from Borrower’s insurance broker dated
such date showing the amount of coverage under all such policies as of such
date, showing the endorsements required above, and showing waivers of all rights
of subrogation against all loss payees and additional insureds. Each such
Insurance Certificate will also indicate that each additional insured and loss
payee will be given at least 30 days’ written notice of the cancellation,
termination, reduction in amount or material change in coverage to any part of
any applicable policy. Annually, on or prior to June 30, Borrower shall provide
Insurance Certificates for all of its insurance policies as of May 1 of such
year and such additional information as to the applicable policies as is
reasonably requested by any Bank. Borrower will deliver to Agent, (i) within
15 days after receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing under the
applicable policy immediately prior to such notice, (ii) as soon as possible but
no later than May 31 of any year, notice of any cancellation or nonrenewal of
any insurance policy by the applicable insurer, if such policy has not been
renewed or replaced with a substantially similar policy, effective as of May 1
of such year, and (iii) notice of any cancellation or nonrenewal of any
insurance policy by Borrower as soon as possible but no later than May 31 of any
year.
     Section 5.3. Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights, franchises, and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified, and cause
each such Subsidiary to qualify and remain qualified, as a foreign corporation
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its properties, and, in each
case, where failure to qualify or preserve and maintain its rights and
franchises could reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.4.
     Section 5.4. Payment of Taxes, Etc. The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto

-49-



--------------------------------------------------------------------------------



 



and (b) all lawful claims in excess of $2,500,000 which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, or levy which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves required by GAAP
have been provided.
     Section 5.5. Visitation Rights. At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Agent and any Bank or any of its agents or
representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at its reasonable
discretion the properties of, the Borrower and any such Subsidiary, and
(b) discuss the affairs, finances and accounts of the Borrower and any such
Subsidiary with any of their respective officers or directors; provided however,
the Agent or the Bank for whose benefit such inspection and visitation is made
assumes sole responsibility for the condition of any property of the Borrower or
its Subsidiaries so visited and inspected, the access and egress thereto
(including, but not limited to wharves, docks, and helicopter landing areas),
and any vice or defect therein or thereon, and assumes all responsibility for
and hereby releases and indemnifies the Borrower, its Affiliates, and their
officers, directors, employees, and agents against any claim for damage or
injury to or by the Agent or such Bank (or the representatives thereof) or to
the Borrower’s or its Subsidiaries’ property which may be occasioned by such
inspection and visitation of the Borrower’s or its Subsidiaries’ property.
     Section 5.6. Reporting Requirements. The Borrower shall furnish to the
Agent and each Bank:
     (a) Annual Financials. As soon as available and in any event not later than
120 days after the end of each fiscal year of the Borrower, (i) a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
including therein consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
operations, cash flows, and stockholders’ equity of the Borrower and its
Subsidiaries for such fiscal year, in each case certified by Ernst & Young LLP
or other independent certified public accountants of national standing and
including any management letters delivered by such accountants to the Borrower
in connection with such audit, (ii) the capital budget for the Borrower and its
Subsidiaries established by the Board of Directors of the Borrower for the next
fiscal year, in reasonable detail by geographical area and type of expenditure,
and (iii) a Compliance Certificate executed by the Chief Financial Officer or
Chief Accounting Officer of the Borrower;
     (b) Quarterly Financials. As soon as available and in any event not later
than 90 days after the end of each of the first three quarters of each fiscal
year of the Borrower, (i) the unaudited consolidated balance sheet of Borrower
and its Subsidiaries as of the end of such quarter and the consolidated
statements of operations and cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous year and ending with the end of
such quarter, all in reasonable detail and duly certified with respect to such
consolidated statements (subject to year-end audit adjustments) by the Chief
Financial Officer or Chief Accounting Officer of the Borrower as having been
prepared in accordance with GAAP (or in compliance with the regulations
promulgated by the United States Securities and Exchange

-50-



--------------------------------------------------------------------------------



 



Commission), and (ii) a Compliance Certificate executed by the Chief Financial
Officer or Chief Accounting Officer of the Borrower;
     (c) Oil and Gas Reserve Reports.
     (i) As soon as available but in any event on or before March 31 of each
year, an engineering report in form and substance meeting the requirements of
the Securities and Exchange Commission for financial reporting purposes,
certified by a firm or firms of independent consulting petroleum engineers
approved by the Agent as fairly setting forth (A) the proved and producing, shut
in, behind pipe, and undeveloped oil and gas reserves (separately classified as
such) attributable to the Borrower’s consolidated Oil and Gas Properties as of
December 31 of the previous year, (B) the aggregate present value, determined on
the basis of stated pricing assumptions, of the future net income with respect
to such Oil and Gas Properties, discounted at a stated per annum discount rate,
and (C) projections of the annual rate of production, gross income, and net
income with respect to such Oil and Gas Properties.
     (ii) As soon as available but in any event on or before September 30 of
each year, an internal engineering report in form and substance satisfactory to
the Agent setting forth (A) the proved and producing, shut in, behind pipe, and
undeveloped oil and gas reserves (separately classified as such) attributable to
the Borrower’s consolidated Oil and Gas Properties as of June 30 of such year,
(B) the aggregate present value, determined on the basis of stated pricing
assumptions, of the future net income with respect to such Oil and Gas
Properties, discounted at a stated per annum discount rate, and (C) projections
of the annual rate of production, gross income, and net income with respect to
such Oil and Gas Properties.
     (iii) Each engineering report delivered pursuant to clause (i) or
(ii) above or clause (iv) below shall be accompanied by a certificate, executed
by a Responsible Officer of the Borrower in the form of Exhibit I attached
hereto, which (A) sets forth the Mortgaged Property Value, as set forth in such
engineering report and (B) either (y) demonstrates and certifies that such
Mortgaged Property Value equals or exceeds 80% of the Oil and Gas Property Value
as set forth in such engineering report or (z) demonstrates and certifies the
amount by which such Mortgaged Property Value is less than 80% of such Oil and
Gas Property Value and agrees that the Borrower shall take all actions required
under Section 5.11 hereof within the period required by such Section.
     (iv) Within (A) at least 10 days prior to the consummation of any sale,
lease, transfer, or other disposition, whether or not in the ordinary course of
business, by the Borrower or any Guarantor of any Mortgaged Property for which
the value of the future net income attributed thereto in the most recently
delivered engineering report (individually or on a cumulative basis with all
sales of Mortgaged Properties consummated since the date of such report)
comprised in excess of 5% of the Mortgaged Property Value as set forth in such
report, (B) at least 10 days prior to the consummation of any acquisition by the
Borrower or any Guarantor of any Oil and Gas Property for which the value of the
future net income attributed thereto in the engineering reports obtained in
connection with such acquisition (individually or on a cumulative basis with

-51-



--------------------------------------------------------------------------------



 



all acquisitions of Oil and Gas Properties consummated since the date of such
report) comprises in excess of 5% of the Oil and Gas Property Value as set forth
in the engineering report most recently delivered under this Agreement, or
(C) 10 days following the written request of the Agent (provided that so long as
no Event of Default exists, the Agent shall not make more than 2 such requests
in any calendar year), the Borrower shall provide (y) an updated internal
engineering report, current as of the end of the month then most recently ended
for which production data is available and in form and substance satisfactory to
the Agent, setting forth the information required by clause (ii) above for
internal engineering reports and (z) a certificate as required by clause
(iii) above which, in the case of any disposition of any Mortgaged Property or
acquisition of any Oil and Gas Property, shall make the required calculation
giving pro forma effect to such transaction (including, in the case of any
disposition of any Mortgaged Property, the inclusion of any additional Oil and
Gas Properties mortgaged by the Borrower or the Guarantors pursuant to
Section 6.2(b)(ii) prior to or concurrently with such disposition).
     (v) The Agent and the Banks acknowledge that the Oil and Gas Reserve
Reports contain certain proprietary information including geological and
geophysical data, maps, models, and interpretations necessary for determining
the Borrowing Base and the creditworthiness of the Borrower and the Guarantors.
The Agent and the Banks agree to maintain the confidentiality of such
information except as required by law. The Agent and the Banks may share such
information with potential transferees of their interests under this Agreement
if such transferees agree to maintain the confidentiality of such information.
     (d) Defaults. As soon as possible and in any event within five days after
the occurrence of each Default known to a Responsible Officer of the Borrower or
any of its Subsidiaries which is continuing on the date of such statement, a
statement of the Chief Financial Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto;
     (e) Securities Law Filings. Except as provided in paragraphs (a) and
(b) above, promptly and in any event within 15 days after the sending or filing
thereof, copies of all proxy material, reports and other information which the
Borrower or any of its Subsidiary sends to or files with the United States
Securities and Exchange Commission or sends to any shareholder of the Borrower;
     (f) Termination Events. As soon as possible and in any event (i) within
30 days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a statement of the Chief Financial Officer of the Borrower
describing such Termination Event and the action, if any, which the Borrower or
such member proposes to take with respect thereto;
     (g) Termination of Plans. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, copies

-52-



--------------------------------------------------------------------------------



 



of each notice received by the Borrower or any such member of the Controlled
Group of the PBGC’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan;
     (h) Other ERISA Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA;
     (i) Environmental Notices. Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of notice,
investigation, summons or citation received from the EPA, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability on the Borrower or any of
its Subsidiaries or in relation to their respective Oil and Gas Properties in
excess of $2,500,000, (ii) any action or omission on the part of the Borrower or
any of its present or former Subsidiaries in connection with Hazardous Waste or
a Release of Hazardous Substances which could reasonably result in the
imposition of liability on the Borrower or any of its Subsidiaries or in
relation to their respective Oil and Gas Properties in excess of $2,500,000,
including without limitation any notice of potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien upon, against or in connection
with the Borrower, its present or former Subsidiaries, or any of their leased or
owned Property, wherever located, pursuant to Environmental Laws;
     (j) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
(i) any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit, or
agreement with any Governmental Authority (including material Environmental
Permits) and (ii) any other material notice from any Governmental Authority;
     (k) Material Changes. Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change or;
     (l) Disputes, Etc. Prompt written notice of any claims, proceedings, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which could reasonably be expected to cause
a Material Adverse Change, or any material labor controversy of which the
Borrower or any of its Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any of its
Subsidiaries; and
     (m) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, or any of its Subsidiaries, as any Bank through the Agent may from
time to time reasonably request. The Agent agrees to provide the Banks with
copies of any material notices and information delivered solely to the Agent
pursuant to the terms of this Agreement.

-53-



--------------------------------------------------------------------------------



 



     (n) Notices regarding Oil and Gas Properties. Prompt, but in any event at
least 10 days prior to the consummation thereof, written notice of (i) any sale,
lease, transfer, or other disposition, whether or not in the ordinary course of
business, by the Borrower or any Guarantor of any Mortgaged Property and
(ii) any acquisition by the Borrower or any Guarantor of any Oil and Gas
Property for which the value of the future net income attributed thereto in the
engineering reports obtained in connection with such acquisition (individually
or on a cumulative basis with all acquisitions of Oil and Gas Properties
consummated since the date of such report) comprises in excess of 5% of the Oil
and Gas Property Value as set forth in the engineering report most recently
delivered under this Agreement.
     (o) Designation of Public Information. The Borrower hereby acknowledges
that (a) Agent and/or the Arranger will make available to the Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Banks shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Banks to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”
unless and until the Agent (1) has been notified in writing by any Bank that it
is a Public Bank or has received notice through the Platform that any Bank is a
Public Bank and (2) has given notice to the Borrower that any Bank is a Public
Bank.
     Section 5.7. Maintenance of Property. Borrower shall, and shall cause each
of its Subsidiaries to, maintain their material Properties used or to be used in
the continuing operations of the Borrower and its Subsidiaries in all material
respects in good repair, working order, and condition; and shall abstain, and
cause each of its Subsidiaries to abstain from, and not knowingly or willfully
permit the commission of waste or other injury, destruction, or loss of natural
resources, or the occurrence of pollution, contamination, or any other condition
in, on or about the owned or operated property involving the Environment that
could reasonably be expected to result in Response activities the costs of which
would result in a Material Adverse Change.
     Section 5.8. New Subsidiaries. Prior to the creation or acquisition of any
Material Subsidiary after the date of this Agreement or if an existing
Subsidiary becomes a Material Subsidiary after the date of this Agreement, the
Borrower shall give written notice of such New Material Subsidiary to the Agent.
Within 15 days after such creation or acquisition or such

-54-



--------------------------------------------------------------------------------



 



Subsidiary’s becoming a Material Subsidiary, the Borrower shall cause (a) such
Subsidiary to execute and deliver to the Agent a Guaranty (or joinder to an
existing Guaranty) with such changes as the Agent may reasonably request,
(b) such Subsidiary to execute and deliver to the Agent a Security Agreement (or
joinder to an existing Security Agreement) with such changes as the Agent may
reasonably request, (c) if such Subsidiary holds Oil and Gas Properties, and if
the Mortgaged Property Value as set forth in the certificate of such value
delivered in connection with the most recently delivered engineering report is
less than 80% of the Oil and Gas Property Value (after giving effect to such New
Subsidiary’s Oil and Gas Properties), such Subsidiary to execute and deliver to
the Agent a Mortgage or Mortgages granting an Acceptable Security Interest in
such Oil and Gas Properties, (d) each equity holder of such Subsidiary to
execute and deliver a supplement or joinder to its Security Agreement evidencing
its pledge of the equity of such Subsidiary, (e) such Subsidiary and such equity
holders to deliver to the Agent evidence of corporate authority to enter into
such documentation as the Agent may reasonably request, including, without
limitation, if requested by Agent, a legal opinion regarding the enforceability
of such documentation, and (f) such Subsidiary and such equity holders deliver
to the Agent such other documentation, or authorize Agent to take such other
action, as is reasonably requested by Agent.
     Section 5.9. Maintenance of Books and Records. The Borrower shall, and
shall cause its Material Subsidiaries to, (a) maintain proper books of record
and account, in which full, true, and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be, and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
     Section 5.10. Use of Proceeds. The Borrower shall, and shall cause its
Subsidiaries to, use all Advances and Letters of Credit for working capital,
capital expenditures, and general corporate purposes of the Borrower and its
Subsidiaries (including without limitation to finance the acquisition of Oil and
Gas Properties).
     Section 5.11. Agreement to Mortgage; Further Assurances.
     (a) If any certificate delivered pursuant to Section 5.6(c)(iii) or (iv)
demonstrates that the Mortgaged Property Value as set forth in the related
engineering report is less than 80% of the Oil and Gas Property Value as set
forth in such report, the Borrower shall, or shall cause the Guarantors to
(i) promptly, but in any event within 60 days of the delivery of such
certificate, grant to the Agent an Acceptable Security Interest in
(A) additional Oil and Gas Properties of the Borrower or the Guarantors as
necessary to cause the Mortgaged Property Value to equal or exceed 80% of the
Oil and Gas Property Value, together with all related equipment and (B) the
Borrower’s and the Guarantors’ contracts related to such additional Mortgaged
Properties (unless the granting of a security interest in any such contract
requires the consent of the applicable counterparty, in which case the Borrower
or applicable Guarantor shall grant such security interest upon receipt of such
consent), and (ii) promptly, but in any event within 90 days of the delivery of
such certificate (A) perform such title review, title reports (provided that no
title opinions shall be required), and title clean-up as are reasonably
requested by the Agent with respect to such additional Mortgaged Properties,
(B) use commercially reasonable efforts to

-55-



--------------------------------------------------------------------------------



 



obtain consents from contract counterparties with respect to each such
additional Mortgaged Contract that is material to (y) the Credit Parties’
business or financial condition or (z) the operation and ownership of the
additional Mortgaged Property to which it relates (including without limitation
production, transportation, and marketing of oil and gas produced therefrom), in
each case, to the extent such material Mortgaged Contract prohibits or restricts
assignment of the applicable Credit Party’s rights thereunder to the Agent,
unless otherwise agreed by Agent and the Majority Banks, and (C) take such other
actions, approve such other filings, provide such opinions of counsel, and
execute and deliver such other documents as are reasonably requested by the
Agent in connection with the foregoing.
     (b) The Credit Parties shall from time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Credit Documents, or of more fully perfecting or renewing the rights
of the Agent and the Banks with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Credit Party which may be
part of the Collateral) pursuant hereto or thereto, including without limitation
using commercially reasonable efforts to obtain consents from contract
counterparties with respect to any future Mortgaged Contract that is material to
(i) the Credit Parties’ business or financial condition or (ii) the operation
and ownership of the Mortgaged Property to which it relates (including without
limitation production, transportation, and marketing of oil and gas produced
therefrom), in each case, to the extent such material Mortgaged Contract
prohibits or restricts assignment of the applicable Credit Party’s rights
thereunder to the Agent, unless otherwise agreed by Agent and the Majority
Banks. Upon the exercise by the Agent or any Bank of any power, right, privilege
or remedy pursuant to this Agreement or the other Credit Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, each Credit Party will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Agent or such Bank may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
     Section 5.12. Title Information and Cure.
     (a) Within 60 days after the delivery to Agent and the Banks of each Oil
and Gas Reserve Report required by Section 5.6, the Borrower shall deliver title
information (provided that no title opinions shall be required) in form and
substance reasonably acceptable to Agent covering enough of the Oil and Gas
Properties evaluated by such Oil and Gas Reserve Report that were not included
in the immediately preceding Oil and Gas Reserve Report, so that Agent shall
have received, together with title information previously delivered to Agent,
reasonably satisfactory title information on at least 80% of the Oil and Gas
Property Value.
     (b) Within 60 days after notice from Agent that title defects or exceptions
(including defects or exceptions as to priority, but excluding Permitted
Borrowing Base Liens) exist with respect to any Oil and Gas Properties, the
Borrower shall either (i) cure any such title defects or exceptions,
(ii) substitute acceptable Mortgaged Properties having an equivalent or greater
value with no title defects or exceptions other than Permitted Borrowing Base
Liens or (iii) deliver title

-56-



--------------------------------------------------------------------------------



 



information (provided that no title opinions shall be required) in form and
substance acceptable to Agent so that Agent shall have received, together with
title information previously delivered to Agent, satisfactory title information
on at least 80% of the Oil and Gas Property Value.
     (c) If Borrower is unable to cure any title defect requested by Agent to be
cured within the 60-day period referred to in subsection (b) above or Borrower
does not comply with the requirements to provide acceptable title information
covering 80% of the Oil and Gas Property Value in accordance with subsection
(b) above, such failure shall not be an Event of Default, but instead Agent
shall have the right to exercise the following remedy in its sole discretion
from time to time while such condition persists, and any failure to so exercise
this remedy at any such time shall not be a waiver as to future exercise of the
remedy by Agent or the Banks. To the extent that Agent is not satisfied with
title to any Mortgaged Property after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the 80% requirement, and
Agent may send a notice to Borrower and the Banks that the then outstanding
Borrowing Base shall be reduced by 50% of the value given to such unacceptable
Mortgaged Property in the most recently delivered Oil and Gas Reserve Report.
     Section 5.13. Post-Closing Requirements. No later than 30 days after the
Effective Date, the Borrower shall deliver to the Agent title reports regarding
that portion of the Borrowing Base Assets which results in evidence of title
satisfactory to Agent and its counsel covering Borrowing Base Assets
representing not less than 80% of the Oil and Gas Property Value, and such title
reports shall not have revealed any condition or circumstance which would
reflect that the representations and warranties contained in Section 4.18 are
inaccurate in any material respect.
ARTICLE VI
NEGATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment, the Borrower agrees, unless the Majority Banks otherwise consent in
writing, to comply with the following covenants.
     Section 6.1. Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:
     (a) Liens securing the Obligations;
     (b) Liens specified in the attached Schedule 6.1 on the Property owned by
the Borrower and its Subsidiaries which is specified therein securing only the
obligations disclosed to be secured by such Liens therein;

-57-



--------------------------------------------------------------------------------



 



     (c) Liens securing indebtedness permitted under Section 6.2(c), provided
that each such Lien encumbers only the property acquired in connection with the
creation of any such purchase money indebtedness;
     (d) Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided foreclosure, distraint, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;
     (e) Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided such reserve as may be required by GAAP shall have been
made therefor;
     (f) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;
     (g) easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of Borrower or the relevant Subsidiary or materially detract from
the value or use of the Property to which they apply;
     (h) Liens of record under terms and provisions of the leases, unit
agreements, assignments, and other transfer of title documents in the chain of
title under which the Borrower or the relevant Subsidiary acquired the Property,
which have been disclosed to the Agent;
     (i) Liens to secure plugging and abandonment obligations;
     (j) Liens to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, in an aggregate amount not to exceed $10,000,000;
     (k) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; and
     (l) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.1(f).
     Section 6.2. Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
     (a) Debt of the Borrower and its Subsidiaries under the Credit Documents;

-58-



--------------------------------------------------------------------------------



 



     (b) Debt of the Borrower existing on the date hereof and disclosed in the
attached Schedule 6.2 and any extensions, rearrangements, modifications,
renewal, and refinancings thereof which do not increase the principal amount
thereof or the interest rate charged thereon above a market rate of interest;
     (c) Debt (including Capital Leases and purchase money obligations )
relating to Property or assets acquired by the Borrower after date of this
Agreement not to exceed $25,000,000 (excluding gas balancing liabilities assumed
in the acquisition of Oil and Gas Properties) at any time outstanding;
     (d) Debt for borrowed money owed by any Subsidiary of the Borrower to the
Borrower or to any other Credit Party;
     (e) Debt in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established; and
     (f) Any guarantee of any other Debt permitted to be incurred hereunder.
     Section 6.3. Agreements Restricting Liens and Distributions. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
agreement (other than a Credit Document, the 2001 Indenture and the 2004
Indenture) which (a) except with respect to specific Property encumbered to
secure payment of Debt related to such Property, imposes restrictions upon the
creation or assumption of any Lien upon its Properties, revenues or assets,
whether now owned or hereafter acquired or (b) limits Restricted Payments to or
any advance by any of the Borrower’s Subsidiaries to the Borrower; provided that
the 2001 Indenture and the 2004 Indenture shall not limit the creation or
existence of any Lien securing the Obligations or contain limitations on
Restricted Payments made by any Subsidiary to the Borrower or any other
Subsidiary that are more restrictive than the limitations in Section 6.5 of this
Agreement.
     Section 6.4. Merger or Consolidation; Asset Sales. The Borrower shall not,
and shall not permit any of its Subsidiaries to:
     (a) merge or consolidate with or into any other Person, except that (i) the
Borrower may merge with any of its wholly-owned Subsidiaries and any of the
Borrower’s wholly-owned Subsidiaries may merge with another of the Borrower’s
wholly-owned Subsidiaries, and (ii) in connection with a sale permitted pursuant
to Section 6.4(b)(i) of a Subsidiary of Borrower that (A) is not a Material
Subsidiary and (B) does not own Borrowing Base Assets, such Subsidiary may merge
with a Person that is not a wholly-owned Subsidiary of Borrower; provided, in
each case, that immediately after giving effect to any such proposed transaction
no Default would exist and, in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation; or
     (b) sell, lease, transfer, or otherwise dispose of any of its Property,
except for (i) dispositions of assets that are not Borrowing Base Assets or
Mortgaged Properties either (y) in the ordinary course of business or
(z) outside of the ordinary course of business in an aggregate amount for any
fiscal year not to exceed $25,000,000, and (ii) dispositions, whether or not in
the

-59-



--------------------------------------------------------------------------------



 



ordinary course of business, of Borrowing Base Assets, including Mortgaged
Properties, of which the Borrower has provided the Agent 10 days’ advance
notice, provided that (y) such proposed dispositions will not cause the
aggregate outstanding amount of the Advances plus the Letter of Credit Exposure
to exceed the Borrowing Base, after giving effect to any reduction of the
Borrowing Base that would be required under Section 2.2(e) in connection with
such sale and (z) in the case of any disposition of a Mortgaged Property, at the
time of such disposition the Mortgaged Property Value is not less than 80% of
the Oil and Gas Property Value, as set forth in the engineering report most
recently delivered pursuant to Section 5.6(c), after giving effect to (1) any
reduction of such present value (which shall be the present value given to such
assets in such most recent engineering report, including the applicable stated
discount utilized therein, in connection with such disposition) on a cumulative
basis with all sales of Mortgaged Properties since the date of such report and
(2) the aggregate present value, as set forth in such report or otherwise
reasonably determined by the Agent and discounted at the applicable rate stated
in such report, of any additional Oil and Gas Properties mortgaged by the
Borrower or the Guarantors in accordance with the requirements of Section 5.11
prior to or concurrently with such disposition (on a cumulative basis with all
mortgages of additional Oil and Gas Properties since the date of such report).
     Section 6.5. Restricted Payments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, make or pay any Restricted Payment or make
any prepayment, redemption, or defeasance of Debt (other than Debt under the
Credit Documents) other than the following:
     (a) Restricted Payments from a Subsidiary of the Borrower to the Borrower;
     (b) the repurchase or redemption, in one or more transactions, of shares of
Borrower’s common stock, or a one-time payment of a special dividend, in an
aggregate amount during the period from June 30, 2007 until the Maturity Date
not to exceed $100,000,000, so long as (i) at the time of any such repurchase,
redemption or special dividend, and immediately after giving effect thereto, the
Borrowing Base is at least $50,000,000 greater than the sum of the outstanding
principal amount of the Advances plus the Letter of Credit Exposure and (ii) no
Default exists at the time of any such repurchase, redemption or special
dividend, or would be caused thereby;
     (c) any prepayment, redemption, or defeasance of Debt, so long as (i) at
the time of such prepayment, redemption, or defeasance, and immediately after
giving effect thereto, the sum of the outstanding principal amount of the
Advances plus the Letter of Credit Exposure does not exceed 90% of the Borrowing
Base in effect at such time and (ii) no Default exists at the time of such
prepayment, redemption, or defeasance or would be caused thereby.
     Section 6.6. Investments. The Borrower shall not, and shall not permit any
of its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person, except:
     (a) Liquid Investments;

-60-



--------------------------------------------------------------------------------



 



     (b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
     (c) ordinary course of business contributions, loans, or advances to, or
investments in, (i) a directly or indirectly wholly-owned Subsidiary of the
Borrower, or (ii) the Borrower;
     (d) oil and gas farm-ins, oil and gas development joint ventures and
limited partnerships, and similar transactions, in each case in the ordinary
course of business; and
     (e) investments not covered by clauses (a) through (d) above in an
aggregate outstanding amount not to exceed $2,000,000.
     Section 6.7. Limitation on Speculative Hedging. The Borrower shall not, and
shall not permit any of its Subsidiaries to, purchase, assume, or hold a
speculative position in any commodities market or futures market. Borrower may
continue its current production hedging program policy, including swaps, puts,
and collars, to reduce price risk on quantities less than its total production.
     Section 6.8. Affiliate Transactions. Except as expressly permitted
elsewhere in this Agreement or otherwise approved in writing by the Agent, and
except as described in Schedule 6.8, the Borrower shall not, and shall not
permit any of its Subsidiaries to, make, directly or indirectly: (a) any
investment in any Affiliate (other than a Credit Party); (b) any transfer, sale,
lease, assignment, or other disposal of any assets to any such Affiliate or any
purchase or acquisition of assets from any such Affiliate (other than a Credit
Party); or (c) any arrangement or other transaction directly or indirectly with
or for the benefit of any such Affiliate (other than a Credit Party) (including
without limitation, guaranties and assumptions of obligations of an Affiliate) ;
provided that the Borrower and its Subsidiaries may enter into any arrangement
or other transaction with any such Affiliate providing for the leasing of
property, the rendering or receipt of services or the purchase or sale of
inventory and other assets in the ordinary course of business if the monetary or
business consideration arising therefrom would be substantially as advantageous
to the Borrower and its Subsidiaries as the monetary or business consideration
which it would obtain in a comparable arm’s length transaction with a Person not
such an Affiliate.
     Section 6.9. Compliance with ERISA. The Borrower shall not, and shall not
permit any of its Subsidiaries to, (a) terminate, or permit any member of its
Controlled Group to terminate, any Plan so as to result in any material (in the
opinion of the Majority Banks) liability of the Borrower or any of member of its
Controlled Group to the PBGC or (b) permit to exist any occurrence of any
Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which presents a material (in the opinion of the Majority Banks) risk
of such a termination by the PBGC of any Plan.
     Section 6.10. Maintenance of Ownership of Subsidiaries. Except as permitted
by Section 6.4, the Borrower shall not, and shall not permit any of its
Subsidiaries to, sell or otherwise dispose of any shares of capital stock of any
of the Borrower’s Subsidiaries or permit

-61-



--------------------------------------------------------------------------------



 



any Subsidiary to issue, sell, or otherwise dispose of any shares of its capital
stock or the capital stock of any of the Borrower’s Subsidiaries.
     Section 6.11. Sale-and-Leaseback. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person (other than the
Borrower or a Subsidiary of the Borrower) any property, whether now owned or
hereafter acquired, if at the time or thereafter the Borrower or a Subsidiary of
the Borrower shall lease as lessee such property or any part thereof or other
property which the Borrower or a Subsidiary of the Borrower intends to use for
substantially the same purpose as the property sold or transferred except such
transactions (a) incident to transactions permitted by Section 6.4(b), and
(b) from which arise lease obligations and other rental obligations not
exceeding $3,000,000 during any fiscal year of the Borrower.
     Section 6.12. Change of Business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, materially change the character of their
business as presently and normally conducted or engage in any type of business
not related to their business as presently and normally conducted.
     Section 6.13. Debt to EBITDA Ratio. The Borrower shall not permit the
ratio, as of the last day of any fiscal quarter of Borrower, of (a) Borrower’s
consolidated Debt on such date to (b) Borrower’s consolidated EBITDA for the
four fiscal quarters most recently ended, to be greater than 3.25 to 1.00.
     Section 6.14. Interest Coverage Ratio. The Borrower shall not permit the
ratio, as of the last day of any fiscal quarter of Borrower, of (a) its
consolidated EBITDA for the four fiscal quarters most recently ended to (b) its
consolidated Net Interest Expense for the four fiscal quarters most recently
ended, to be less than 3.0 to 1.
     Section 6.15. Subordinated Debt. The Borrower (a) shall not violate the
subordination terms governing any Debt which is by its terms subordinated to the
Obligations and (b) shall not amend the subordination terms governing any such
Debt without prior written consent of the Majority Banks.
ARTICLE VII
REMEDIES
     Section 7.1. Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Credit Document:
     (a) Payment. The Borrower shall fail to pay (i) any principal of any
Advance or any reimbursement obligation in respect of any Letter of Credit
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise, or (ii) any
interest on any Advance or any fee or any other amount (other than an amount
referred to in clause (i) above) payable under any Credit Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days.

-62-



--------------------------------------------------------------------------------



 



     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by any Subsidiary of the
Borrower in any Credit Document shall prove to have been incorrect in any
material respect when made or deemed to be made;
     (c) Covenant Breaches. (i)The Borrower shall (A) fail to perform or observe
any covenant contained in Section 5.2, 5.3, 5.5, 5.6 (except for clauses (i) and
(j) thereof), 5.8 or 5.13 or Article VI of this Agreement or (B) fail to perform
or observe any other term or covenant set forth in this Agreement or in any
other Credit Document which is not covered by clause (i)(A) above or any other
provision of this Section 7.1 if such failure shall remain unremedied for
30 days after the earlier of written notice of such default shall have been
given to such Person by the Agent or any Bank or such Person’s actual knowledge
of such default or (ii) any Guarantor shall fail to perform or observe any
covenant contained in its Guaranty;
     (d) Cross-Defaults. (i) The Borrower or any its Subsidiaries shall fail to
pay any principal of or premium or interest on its Debt or pay any net hedging
obligation which is outstanding in a principal amount of at least $2,500,000
individually or when aggregated with all such Debt or net hedging obligations of
the Borrower or its Subsidiaries so in default (but excluding Debt evidenced by
the Notes) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt or such hedging obligations; (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to Debt which is outstanding in a principal amount of at least
$2,500,000 individually or when aggregated with all such Debt of the Borrower
and its Subsidiaries so in default, and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or (iv) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract, if applicable), or such Swap Contract is otherwise terminated prior to
the scheduled term of the applicable transaction, in each case, resulting from
(A) any event of default under such Swap Contract as to which the Borrower or
any Subsidiary is the defaulting party or (B) any Termination Event (as defined
in such Swap Contract, if applicable) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined, if applicable)
and, in either event, the net hedging obligation owed by the Borrower or such
Subsidiary as a result thereof is greater than $2,500,000;
     (e) Insolvency. The Borrower or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its

-63-



--------------------------------------------------------------------------------



 



property and, in the case of any such proceeding instituted against the Borrower
or any such Subsidiary, either such proceeding shall remain undismissed for a
period of 30 days or any of the actions sought in such proceeding shall occur;
or the Borrower or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (e);
     (f) Judgments. Any judgment or order for the payment of money in excess of
$2,500,000 (not fully covered by insurance) shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
     (g) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Agent, (i) such Termination Event shall not have been corrected
and (ii) the then present value of such Plan’s vested benefits exceeds the then
current value of assets accumulated in such Plan by more than the amount of
$2,500,000 (or in the case of a Termination Event involving the withdrawal of a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), the
withdrawing employer’s proportionate share of such excess shall exceed such
amount);
     (h) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$2,500,000;
     (i) Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.4, including any failure to make payments to cure the
Borrowing Base deficiency within the time period specified by and in accordance
with Section 2.4(b);
     (j) Guaranties. Any provision of any Guaranty shall for any reason cease to
be valid and binding on the applicable Guarantor or the applicable Guarantor
shall so state in writing; or
     (k) Change of Control. (i) As a result of one or more transactions after
the date of this Agreement, any “person” or “group” of persons shall have
“beneficial ownership” of more than 35% of the outstanding common stock of the
Borrower (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, and the applicable rules and regulations
thereunder), provided that the relationships among the officers and directors of
the Borrower and among the respective shareholders of the Borrower on the date
of this Agreement shall not be deemed to constitute all or any combination of
them as a “group” or (ii) during any period of 12 consecutive months, beginning
with and after the date of this Agreement, individuals who at the beginning of
such 12-month period were directors of the Borrower or who were nominated for
election by a majority of the persons who were directors of the Borrower at the
beginning of such period cease for any reason to constitute a majority of the
board of directors of the Borrower at any time during such period.

-64-



--------------------------------------------------------------------------------



 



     (l) Security Documents. Any Security Document shall for any reason (other
than as permitted pursuant to the terms thereof or hereof) cease to create a
valid and perfected lien on and security interest in any material portion of the
Collateral or the Borrower or applicable Guarantor shall so state in writing; or
     Section 7.2. Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.1) shall
have occurred and be continuing, then, and in any such event,
     (a) the Agent (i) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrower, declare the obligation of each Bank
and the Issuing Bank to make extensions of credit hereunder, including making
Advances and issuing Letters of Credit, to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Credit Documents
to be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;
     (b) the Borrower shall, on demand of the Agent at the request or with the
consent of the Majority Banks, deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the Letter of Credit Exposure as security for
the Obligations; and
     (c) the Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Guaranties
and any other Credit Document for the ratable benefit of the Banks by
appropriate proceedings.
     Section 7.3. Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.1 shall occur,
     (a) (i) the obligation of each Bank and the Issuing Bank to make extensions
of credit hereunder, including making Advances and issuing Letters of Credit,
shall terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Credit Documents shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the outstanding Letter of Credit Exposure as
security for the Obligations; and
     (c) the Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Guaranties
and any other Credit Document for the ratable benefit of the Banks by
appropriate proceedings.

-65-



--------------------------------------------------------------------------------



 



     Section 7.4. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Agent, the Issuing Bank and each Bank
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Agent, the Issuing Bank or such Bank to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Notes held by the
Agent or such Bank, and the other Credit Documents, irrespective of whether or
not the Agent, the Issuing Bank or such Bank shall have made any demand under
this Agreement, such Notes, or such other Credit Documents, and although such
obligations may be unmatured. The Agent, the Issuing Bank and each Bank agrees
to promptly notify the Borrower after any such set-off and application made by
the Agent, the Issuing Bank or such Bank, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Agent, the Issuing Bank and each Bank under this Section 7.4 are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Agent, the Issuing Bank or such Bank may have.
     Section 7.5. Actions Under Credit Documents. Following an Event of Default,
the Agent shall at the request, or may with the consent, of the Majority Banks,
take any and all actions permitted under the other Credit Documents, including
enforcing it rights under the Guaranties for the ratable benefit of the Banks.
     Section 7.6. Non-exclusivity of Remedies. No remedy conferred upon the
Agent is intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.
     Section 7.7. Application of Funds. After the exercise of remedies provided
for above (or after the Advances have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be cash collateralized as set forth in Section 7.3), any amounts received on
account of the Obligations shall be applied by the Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent payable to the Agent in its capacity as
such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Issuing Bank (including fees, charges
and disbursements of counsel to the respective Banks and the Issuing Bank and
amounts payable under Sections 2.11, 2.12, and 2.13), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Advances and other
Obligations, ratably among the Banks and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;

-66-



--------------------------------------------------------------------------------



 



     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and Obligations with respect to Specified Swap
Contracts, ratably among the Banks and the Issuing Bank and, in the case of
Specified Swap Contracts, Affiliates of Banks, in proportion to the respective
amounts described in this clause Fourth held by them;
     Fifth, to the Agent for the account of the Issuing Bank, to cash
collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable law.
Subject to Section 2.3, amounts used to cash collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
ARTICLE VIII
THE AGENT AND THE ISSUING BANK
     Section 8.1. Appointment and Authorization of Agent.
     (a) Each of the Banks and the Issuing Bank hereby irrevocably appoints Bank
of America to act on its behalf as the Agent hereunder and under the other
Credit Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Banks and the Issuing Bank, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions except for the Borrower’s
consultation rights explicitly set forth in Section 8.6.
     (b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.
     Section 8.2. Rights as a Bank. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Agent and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits

-67-



--------------------------------------------------------------------------------



 



from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.
     Section 8.3. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Majority Banks (or such other number
or percentage of the Banks as shall be expressly provided for herein or in the
other Credit Documents), provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Credit Document or applicable law;
and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
     The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Banks (or such other
number or percentage of the Banks as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Article VII and Section 9.1) or (ii) in the absence of its own gross negligence
or willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Bank or the Issuing Bank.
     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
     Section 8.4. Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet

-68-



--------------------------------------------------------------------------------



 



website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of an Advance, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Bank or the Issuing Bank, the
Agent may presume that such condition is satisfactory to such Bank or the
Issuing Bank unless the Agent shall have received notice to the contrary from
such Bank or the Issuing Bank prior to the making of such Advance or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     Section 8.5. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
     Section 8.6. Resignation of Agent. The Agent may at any time give notice of
its resignation to the Banks, the Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Majority Banks shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Banks and the Issuing Bank, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Banks or the Issuing Bank under any of the Credit Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank and the Issuing Bank directly, until such time as the
Majority Banks appoint a successor Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of

-69-



--------------------------------------------------------------------------------



 



this Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.
Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as Issuing Bank. Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder or under the other Credit
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
     Section 8.7. Non-Reliance on Agent and Other Banks. Each Bank and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Bank or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 8.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agents, Co-Documentation Agents,
Managing Agents, Bookrunners, or Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the Agent,
a Bank, or the Issuing Bank hereunder.
     Section 8.9. Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Agent (irrespective of whether the principal of any
Advance or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Banks, the Issuing Bank and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Issuing Bank and the Agent and their respective agents and counsel and all other
amounts due the Banks, the Issuing Bank and the Agent under Sections 2.7 and
9.4) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

-70-



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Banks and the Issuing Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.7
and 9.4.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank or the Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or the Issuing Bank to authorize the Agent
to vote in respect of the claim of any Bank or the Issuing Bank in any such
proceeding.
     Section 8.10. Collateral and Guaranty Matters. The Banks and the Issuing
Bank irrevocably authorize the Agent, at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Agent under
any Credit Document (i) upon termination of the Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Credit Document, or (iii) subject to Section 9.1, if approved, authorized
or ratified in writing by the Majority Banks;
(b) to release any Lien on any Mortgaged Property granted to or held by the
Agent under the Mortgages, so long as (i) after giving effect to such release,
the Mortgaged Property Value shall not be less than 80% of the Oil and Gas
Property Value as set forth in the most recent Oil and Gas Reserve Report,
(ii) the Borrower shall deliver to the Agent a certificate in the form of
Exhibit I hereto, which sets forth the calculation of Mortgaged Property Value
and demonstrates and certifies that such Mortgaged Property Value equals or
exceeds 80% of the Oil and Gas Property Value, after giving effect to such
release of Mortgaged Property, and (iii) the Borrower identifies in writing on
such certificate the Mortgaged Properties to be released and sets forth the
value attributed thereto in the most recent Oil and Gas Reserve Report;
(c) to subordinate any Lien on any property granted to or held by the Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 6.2(c); and
(d) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Agent at any time, the Majority Banks will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any Guaranty pursuant to this Section 8.10.

-71-



--------------------------------------------------------------------------------



 



     Section 8.11. Indemnification of Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANKS SHALL INDEMNIFY UPON DEMAND EACH
AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF BORROWER
AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO SO), PRO RATA (AS
DETERMINED AT THE TIME INDEMNIFICATION IS SOUGHT HEREUNDER), AND HOLD HARMLESS
EACH AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES
INCURRED BY IT; PROVIDED, HOWEVER, THAT NO BANK SHALL BE LIABLE FOR THE PAYMENT
TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO
THE EXTENT DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH AGENT-RELATED PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY BANKS SHALL BE DEEMED TO
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION.
WITHOUT LIMITATION OF THE FOREGOING, EACH BANK SHALL REIMBURSE THE AGENT UPON
DEMAND FOR ITS RATABLE SHARE (AS DETERMINED AT THE TIME INDEMNIFICATION IS
SOUGHT HEREUNDER) OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ALL FEES,
EXPENSES, AND DISBURSEMENTS OF ANY LAW FIRM OR OTHER EXTERNAL COUNSEL AND,
WITHOUT DUPLICATION, THE ALLOCATED COST OF INTERNAL LEGAL SERVICES AND ALL
EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL) INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY
DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT IS
NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER. THE
UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE COMMITMENTS, THE
PAYMENT OF ALL OTHER OBLIGATIONS, AND THE RESIGNATION OF THE AGENT.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Banks
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall, unless in writing and
signed by all the Banks, do any of the following: (a) waive any of the
conditions specified in Section 3.1 or 3.2, (b) increase the Commitment of the
Banks, (c) reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder or under any other Credit Document, (d) postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees

-72-



--------------------------------------------------------------------------------



 



or other amounts payable hereunder or extend the Maturity Date, (e) change the
percentage of Banks which shall be required for the Banks or any of them to take
any action hereunder or under any other Credit Document, (f) amend Section 2.10
or this Section 9.1, (g) amend the definition of “Majority Banks,” (h) release
any Guarantor from its obligations under any Guaranty (other than as provided in
Section 8.11(b) or as otherwise permitted by the Credit Documents), (i) release
any Collateral (other than as provided in Section 8.11(a) or as otherwise
permitted by the Credit Documents) in any transaction or series of related
transactions, or (j) except with respect to a Defaulting Bank, change any
provision which provides for payment to be distributed to the Banks in
accordance with their Pro Rata Shares; and provided, further, that no amendment,
waiver or consent shall, unless in writing and signed by the Agent or the
Issuing Bank in addition to the Banks required above to take such action, affect
the rights or duties of the Agent or the Issuing Bank, as the case may be, under
this Agreement or any other Credit Document. Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver, or consent hereunder, except that the
Commitment of such Bank may not be increased or extended without the consent of
such Bank.
     Section 9.2. Notices, Etc.
     (a) Except as provided in clause (b) below, all notices and other
communications shall be in writing (including, without limitation, telecopy or
telex) and mailed by certified mail, return receipt requested, telecopied,
telexed, hand delivered, or delivered by a nationally recognized overnight
courier, at the address for the appropriate party specified in Annex 1 or at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and communications shall, when so mailed,
telecopied, telexed, or hand delivered or delivered by a nationally recognized
overnight courier, be effective when received if mailed, when telecopy
transmission is completed, when confirmed by telex answer-back, or when
delivered by such messenger or courier, respectively, except that (i) notices
and communications to the Agent pursuant to Article II or VIII shall not be
effective until received by the Agent, and (ii) notices delivered through
electronic communications pursuant to clause (b) below shall be effective as
provided in such clause (b).
     (b) Electronic Communications. Notices and other communications to the
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article II if such Bank, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient,

-73-



--------------------------------------------------------------------------------



 



and (ii) notices or communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT-RELATED PERSONS IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Borrower Materials through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of Agent; provided, however, that in no event shall any Agent-Related
Person have any liability to the Borrower, any Bank, the Issuing Bank, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Agent, and the
Issuing Bank may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Bank may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the Agent. In
addition, each Bank agrees to notify the Agent from time to time to ensure that
the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Bank.
Furthermore, each Public Bank agrees to cause at least one individual at or on
behalf of such Public Bank to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Bank or its delegate, in accordance with
such Public Bank’s compliance procedures and applicable Legal Requirements,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by Agent, Issuing Bank, and Banks. The Agent, Issuing Bank and
the Banks shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,

-74-



--------------------------------------------------------------------------------



 



varied from any confirmation thereof. The Borrower shall indemnify the Agent,
the Issuing Bank, each Bank and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
     Section 9.3. No Waiver; Remedies. No failure on the part of any Bank, the
Agent, or the Issuing Bank to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 9.4. Costs and Expenses. The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Agent in connection
with the syndication of the credit facilities provided for herein, the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, the Guaranties, and the other Credit Documents
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect to advising the Agent as to its rights and
responsibilities under this Agreement, and (b) all out-of-pocket costs and
expenses, if any, of the Agent, the Issuing Bank, and each Bank (including,
without limitation, reasonable counsel fees and expenses of the Agent, the
Issuing Bank, and each Bank) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, the
Guaranties, and the other Credit Documents. The agreements in this Section shall
survive the resignation of the Agent, the replacement of any Bank, the
termination of the Commitments, and the repayment, satisfaction or discharge of
all the other Obligations.
     Section 9.5. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent, and when the Agent shall
have, as to each Bank, either received a counterpart hereof executed by such
Bank or been notified by such Bank that such Bank has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent, the
Issuing Bank, and each Bank and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Bank.
     Section 9.6. Bank Assignments and Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Bank and no Bank may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way

-75-



--------------------------------------------------------------------------------



 



of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Bank and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances (including for
purposes of this subsection (b), participations in Letter of Credit Obligations)
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Advances at the time owing to it or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Bank subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is

-76-



--------------------------------------------------------------------------------



 



continuing at the time of such assignment or (2) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a Bank,
an Affiliate of such Bank or an Approved Fund with respect to such Bank; and
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Bank, shall deliver
to the Agent an administrative questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.13, 9.4, and 9.7 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee Bank.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amounts of the
Advances and Letter of Credit Obligations owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this

-77-



--------------------------------------------------------------------------------



 



Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances (including such Bank’s participations in Letter
of Credit Obligations) owing to it); provided that (i) such Bank’s obligations
under this Agreement shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent, the Banks and the Issuing Bank shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12, and 2.13 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.4 as though it were a Bank, provided such
Participant agrees to be subject to Section 2.10 as though it were a Bank.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13(d) as though it were a
Bank.
     (f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Bank, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of

-78-



--------------------------------------------------------------------------------



 



a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     (h) Resignation as Issuing Bank after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Advances pursuant to subsection (b) above, Bank of America
may, upon 30 days’ notice to the Borrower and the Banks, resign as Issuing Bank.
In the event of any such resignation as Issuing Bank, the Borrower shall be
entitled to appoint from among the Banks a successor Issuing Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Issuing Bank. If Bank of
America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all Letter of Credit Obligations with respect thereto (including the
right to require the Banks to make Advances or fund risk participations in
unreimbursed amounts pursuant to Section 2.6(d)). Upon the appointment of a
successor Issuing Bank, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
     Section 9.7. Indemnification. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH
AGENT-RELATED PERSON, EACH BANK AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES,
AND DISBURSEMENTS (INCLUDING ALL FEES, EXPENSES, AND DISBURSEMENTS OF ANY LAW
FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST OF
INTERNAL LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL)
OF ANY KIND OR NATURE WHATSOEVER, (EXCLUDING, HOWEVER, THE COSTS AND EXPENSES
INCURRED BY THE BANKS, OTHER THAN THE AGENT, IN CONNECTION WITH THE PREPARATION,
EXECUTION OR DELIVERY OF THIS AGREEMENT) WHICH MAY AT ANY TIME BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY RELATING TO OR
ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE OR ADMINISTRATION OF ANY CREDIT DOCUMENT OR ANY OTHER AGREEMENT,
LETTER, OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY
COMMITMENT, ADVANCE, OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE

-79-



--------------------------------------------------------------------------------



 



DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), OR (C) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY LIABILITY UNDER ENVIRONMENTAL LAW RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION
OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM,
INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED
THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY INDEMNITEE HAVE ANY LIABILITY FOR
ANY INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE EFFECTIVE DATE). ALL AMOUNTS DUE UNDER
THIS SECTION 9.7 SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS AFTER DEMAND
THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE RESIGNATION OF THE
AGENT, THE REPLACEMENT OF ANY BANK, THE TERMINATION OF THE COMMITMENTS, AND THE
REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.
     Section 9.8. USA Patriot Act Notice. Each Bank that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Bank) hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act.
     Section 9.9. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and

-80-



--------------------------------------------------------------------------------



 



agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agent and the Arranger, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Agent nor the Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent nor the Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     Section 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 9.11. Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Banks, none of which investigations
shall diminish any Bank’s right to rely on such representations and warranties.
All obligations of the Borrower provided for in Sections 2.11, 2.12, 2.13(c),
9.4, and 9.7 and all of the obligations of the Banks in Section 8.7 shall
survive any termination of this Agreement and repayment in full of the
Obligations.
     Section 9.12. Severability. In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.
     Section 9.13. Business Loans. The Borrower warrants and represents that the
Advances evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.

-81-



--------------------------------------------------------------------------------



 



     Section 9.14. Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Credit Agreement. Any indebtedness
under the Existing Credit Agreement continues under this Agreement, and the
execution of this Agreement does not indicate a payment, satisfaction, novation,
or discharge thereof.
     Section 9.15. Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, Chapter 346 the Texas Finance Code, as amended, shall not apply to
this Agreement, the Notes, or the transactions contemplated hereby. Each Letter
of Credit shall be governed by the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 500 (1993 version).
     Section 9.16. Waiver of Punitive Damages, Jury Trial, Etc.
     (a) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (b) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY ANY LEGAL
REQUIREMENT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

-82-



--------------------------------------------------------------------------------



 



     (c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY ANY LEGAL REQUIREMENT.
     (d) WAIVER OF PUNITIVE DAMAGES, ETC. EACH CREDIT PARTY HEREBY
(i) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, (A) ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION BASED HEREON, OR
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE CREDIT DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED
THEREWITH, ANY “SPECIAL DAMAGES,” AS DEFINED BELOW; AND (B) ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY); (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

-83-



--------------------------------------------------------------------------------



 



     Section 9.17. Treatment of Certain Information; Confidentiality.
Each of the Agent, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Bank, the Issuing Bank, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Bank, or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Agent, the Banks, and the Issuing Bank acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Legal
Requirements, including United States federal and state securities laws.
     Section 9.18. Release of Texas Deed of Trust. Each Bank hereby authorizes
the Agent to release and discharge the Texas Deed of Trust and all of the
rights, titles, liens, equities and interests therein created or granted to or
for the benefit of the holder of the liens created thereby or otherwise held by
the Agent, in all of the property covered or encumbered by such Texas Deed of
Trust.
     THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THIS
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

-84-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

              BORROWER:
 
            STONE ENERGY CORPORATION
 
       
 
  By:   /s/ Kenneth H. Beer
 
  Name:   Kenneth H. Beer
 
  Title:   Senior VP & Chief Financial Officer
 
       
 
  By:   /s/ J. Kent Pierret
 
  Name:   J. Kent Pierret
 
  Title:   Senior VP, Treasurer, CAO

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              AGENT:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Ronald E. McKaig
 
  Name:   Ronald E. McKaig

 
  Title:   Senior Vice President
 
            BANKS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Ronald E. McKaig
 
  Name:   Ronald E. McKaig
 
  Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       
 
  By:   /s/ Douglas R. Littman
 
  Name:   Douglas R. Littman
 
  Title:   Managing Director
 
       
 
  By:   /s/ Polly Schott
 
  Name:   Polly Schott
 
  Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Michael A. Kamauf
 
  Name:   Michael A. Kamauf
 
  Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Daria Mahoney
 
  Name:   Daria Mahoney
 
  Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              WHITNEY NATIONAL BANK
 
       
 
  By:   /s/ John B. Lane
 
  Name:   John B. Lane
 
  Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              NATIXIS
 
       
 
  By:   /s/ Donovan C. Broussard
 
  Name:   Donovan C. Broussard
 
  Title:   Managing Director
 
       
 
  By:   /s/ Timothy L. Polvado
 
  Name:   Timothy L. Polvado
 
  Title:   Managing Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND plc
 
       
 
  By:   /s/ James R. McBride
 
  Name:   James R. McBride
 
  Title:   Managing Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              CAPITAL ONE, N.A.
 
       
 
  By:   /s/ Paul D. Hein
 
  Name:   Paul D. Hein
 
  Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              ALLIED IRISH BANKS p.l.c.
 
       
 
  By:   /s/ Edward Fenk
 
  Name:   Edward Fenk
 
  Title:   Vice President
 
       
 
  By:   /s/ Mark Connelly
 
  Name:   Mark Connelly
 
  Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 